1    JOSEPH H. HUNT
     Assistant Attorney General
2
     JOSEPH H. HARRINGTON
3    United States Attorney
     MICHELLE R. BENNETT
4    Assistant Branch Director
     BRADLEY P. HUMPHREYS
5    ANDREW M. BERNIE
     Trial Attorneys
6
     Federal Programs Branch
7    U.S. Department of Justice, Civil Division
     1100 L Street, N.W.
8    Washington, DC 20005
     (202) 305-0878
9    Bradley.Humphreys@usdoj.gov
     Counsel for Defendants
10

11
                     UNITED STATES DISTRICT COURT
12                  EASTERN DISTRICT OF WASHINGTON
                               AT YAKIMA
13

14   STATE OF WASHINGTON,                         NO. 1:19-cv-3040-SAB

15                 Plaintiff,                     CONSOLIDATED OPPOSITION
                                                  TO PLAINTIFFS’ MOTIONS FOR
16    v.                                          PRELIMINARY INJUNCTION
17   ALEX M. AZAR II, in his official             NOTED FOR: April 25, 2019
18   capacity as Secretary of the United          With Oral Argument at 10:00 a.m.
     States Department of Health and
19   Human Services; and UNITED
     STATES DEPARTMENT OF
20   HEALTH AND HUMAN SERVICES,
21                 Defendants.
22

                                                                U.S. DEPARTMENT OF JUSTICE
     CONSOLIDATED OPPOSITION                                           1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1
     NATIONAL FAMILY PLANNING &
2
     REPRODUCTIVE HEALTH
3    ASSOCIATION, FEMINIST
     WOMEN’S HEALTH CENTER,
4    DEBORAH OYER, M.D., and
     TERESA GALL, F.N.P.,
5
                   Plaintiffs,
6
7     v.

8    ALEX M. AZAR II, in his official
     capacity as United States Secretary of
9    Health and Human Services, UNITED
10   STATES DEPARTMENT OF
     HEALTH AND HUMAN SERVICES,
11   DIANE FOLEY, M.D., in her official
     capacity as Deputy Assistant Secretary
12   for Population Affairs, and OFFICE
     OF POPULATION AFFAIRS,
13

14                 Defendants.

15
16

17

18

19

20

21

22

                                              U.S. DEPARTMENT OF JUSTICE
     CONSOLIDATED OPPOSITION                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                    Washington, DC 20005
                                                       (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1                                           TABLE OF CONTENTS
2    INTRODUCTION ................................................................................................. 1
3    LEGAL AND FACTUAL BACKGROUND........................................................ 4
4            I.   PRIOR REGULATORY INTERPRETATIONS AND
                  RUST ...................................................................................................... 5
5
             II. THE FINAL RULE ................................................................................ 8
6
             III. THIS LITIGATION ............................................................................... 9
7
     ARGUMENT ....................................................................................................... 10
8
             I.       PLAINTIFFS ARE UNLIKELY TO SUCCEED ON
9                     THE MERITS .................................................................................. 10
10                A. Plaintiffs’ Claims Are Indistinguishable From Those
                     Rust Rejected ................................................................................. 11
11
                  B. Neither The Nondirective Provision Nor The ACA Silently
12                   Overruled Rust ............................................................................... 17
13                      1. The Nondirective Provision Does Not Supplant Rust. ............ 19
14                      2. Section 1554 of the ACA Does Not Supplant Rust. ............... 28
15                C. Rust Forecloses Plaintiffs’ Claim that the Rule
                     Violates Title X.............................................................................. 34
16
                  D. The Final Rule Is Not Arbitrary and Capricious ........................... 35
17
                        1. Rust Establishes That It is Not Arbitrary and Capricious for
18                         HHS to Place Conditions on Title X Funds that Require
                           Physical Separation and Restrict Activities that Promote
19                         Abortion as a Method of Family Planning. ............................. 36
20                      2. HHS Adequately Justified the Separation and Referral
                           Requirements ........................................................................... 38
21
                        3. Plaintiffs’ Contrary Arguments Lack Merit ............................ 41
22

     CONSOLIDATED OPPOSITION                                    i                           U.S. DEPARTMENT OF JUSTICE
                                                                                                   1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                                                  Washington, DC 20005
                                                                                                     (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1           II. PLAINTIFFS WILL SUFFER NO IRREPARABLE HARM ............ 53

2                 A. Washington .................................................................................... 54

3                 B. NFPRHA ........................................................................................ 55

4                      1. Impact on Title X Services ...................................................... 55

5                      2. Harm to Provider-Patient Relationships.................................. 56

6                      3. Harm to Patients and Public Health ........................................ 57

7           III. THE BALANCE OF EQUITIES AND THE PUBLIC
                 INTEREST WEIGH IN FAVOR OF DENYING
8                PLAINTIFFS’ MOTIONS ................................................................... 58

9           IV. ANY INJUNCTIVE RELIEF SHOULD BE LIMITED ..................... 60

10                A. Any Injunctive Relief Should Be Limited To The Plaintiffs. ....... 60

11                B. Any Injunctive Relief Should Be Limited To
                     Particular Provisions. ..................................................................... 65
12
     CONCLUSION.................................................................................................... 67
13

14

15
16

17

18

19

20

21

22

     CONSOLIDATED OPPOSITION                                ii                        U.S. DEPARTMENT OF JUSTICE
                                                                                             1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                                            Washington, DC 20005
                                                                                               (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1                                       TABLE OF AUTHORITIES

2                                                        Cases

3    Abbott Labs. v. Gardner,
       387 U.S. 136 (1967) ......................................................................................... 62
4
     Alaska Oil & Gas Ass’n v. Jewell,
5      815 F.3d 544 (9th Cir. 2016)............................................................................ 36

6    Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez,
       458 U.S. 592 (1982) ......................................................................................... 54
7
     Arent v. Shalala,
8      70 F.3d 610 (D.C. Cir. 1995) ........................................................................... 41

9    Branch v. Smith,
       538 U.S. 254 (2003) ......................................................................................... 30
10
     California v. Azar,
11    911 F.3d 558 (9th Cir. 2018)................................................................ 61, 63, 64

12   Calloway v. Dist. of Columbia,
      216 F.3d 1 (D.C. Cir. 2000) ......................................................................... 2, 21
13
     Citizens to Pres. Overton Park, Inc. v. Volpe,
14     401 U.S. 402 (1971) ......................................................................................... 32

15   Consumer Elecs. Ass’n v. FCC,
      347 F.2d 291, 303 (D.C. Cir. 2003) ................................................................. 49
16
     Ctr. for Food Safety v. Vilsack,
17     636 F.3d 1166 (9th Cir. 2011).......................................................................... 53

18   Encino Motorcars, LLC v. Navarro,
       136 S. Ct. 2117 (2016) ..................................................................................... 42
19
     Exeltis USA Inc. v. First Databank, Inc.,
20     No. 17-cv-04810-HSG, 2017 WL 6539909 (N.D. Cal. Dec. 21, 2017) .......... 57

21   FCC v. Fox Television Stations, Inc.,
      556 U.S. 502 (2009) ............................................................................. 36, 42, 43
22

     CONSOLIDATED OPPOSITION                                iii                        U.S. DEPARTMENT OF JUSTICE
                                                                                              1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                                             Washington, DC 20005
                                                                                                (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Forest Grove Sch. Dist. v. T.A.,
       557 U.S. 230 (2009) ......................................................................................... 20
2
     Freedom Holdings, Inc. v. Spitzer,
3      408 F.3d 112 (2d Cir. 2005) ............................................................................. 56

4    Gill v. Whitford,
       138 S. Ct. 1916 (2018) ............................................................................... 60, 63
5
     Hecht Co. v. Bowles,
6     321 U.S. 321 (1944) ......................................................................................... 62

7    Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31,
       138 S. Ct. 2448 (2018) ..................................................................................... 42
8
     Lopez v. Brewer,
9      680 F.3d 1068 (9th Cir. 2012).......................................................................... 10

10   Los Angeles Haven Hospice, Inc. v. Sebelius,
       638 F.3d 644 (9th Cir. 2011)............................................................................ 61
11
     Madsen v. Women’s Health Ctr., Inc.,
12    512 U.S. 753 (1994) ......................................................................................... 61

13   Marina Mercy Hosp. v. Harris,
      633 F.2d 1301 (9th Cir. 1980).......................................................................... 39
14
     Maryland v. King,
15    567 U.S. 1301 (2012) ....................................................................................... 58

16   Massachusetts v. Bowen,
      679 F. Supp. 137 (D. Mass. 1988) ................................................................... 61
17
     MD/DC/DE Broads. Ass’n v. FCC,
18    236 F.3d 13 (D.C. Cir. 2001) .......................................................................... 66

19   Morales v. Trans World Airlines, Inc.,
      504 U.S. 374 (1992) ......................................................................................... 33
20
     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
21    463 U.S. 29 (1983) ........................................................................................... 35

22

     CONSOLIDATED OPPOSITION                                iv                         U.S. DEPARTMENT OF JUSTICE
                                                                                              1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                                             Washington, DC 20005
                                                                                                (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Nat’l Ass’n of Home Builders v. Defs. of Wildlife,
      551 U.S. 644 (2007) ................................................................................... 18, 20
2
     Nat’l Inst. of Family & Life Advocates v. Becerra,
3     138 S. Ct. 2361 (2018) ..................................................................................... 45

4    Nuclear Energy Inst., Inc. v. EPA,
      373 F.3d 1251 (D.C. Cir. 2004) ....................................................................... 29
5
     Nutraceutical Corp. v. Von Eschenbach,
6     459 F.3d 1033 (10th Cir. 2006)........................................................................ 28

7    Oregon v. Legal Servs. Corp.,
      552 F.3d 965 (9th Cir. 2009)............................................................................ 54
8
     Planned Parenthood Fed’n of Am. v. Bowen,
9      687 F. Supp. 540 (D. Colo. 1988) .................................................................... 61

10   Planned Parenthood of Greater Ohio v. Hodges,
       917 F.3d 908 (6th Cir. 2019)............................................................................ 65
11
     RadLAX Gateway Hotel, LLC v. Amalgamated Bank,
12     566 U.S. 639 (2012) ......................................................................................... 33

13   Roe v. Wade,
       410 U.S. 113 (1973) ......................................................................................... 45
14
     Rust v. Sullivan,
15     500 U.S. 173 (1991) .................................................................................. passim

16   Sierra Forest Legacy v. Sherman,
       646 F.3d 1161 (9th Cir. 2011).......................................................................... 54
17
     Stilwell v. Office of Thrift Supervision,
18     569 F.3d 514 (D.C. Cir. 2009) ......................................................................... 42

19   TC Heartland LLC v. Kraft Foods Grp. Brands LLC,
      137 S. Ct. 1514 (2017) ..................................................................................... 20
20
     Trump v. Hawaii,
21     138 S. Ct. 2392 (2018) ............................................................................... 61, 62

22

     CONSOLIDATED OPPOSITION                                 v                         U.S. DEPARTMENT OF JUSTICE
                                                                                              1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                                             Washington, DC 20005
                                                                                                (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    TVA v. Hill,
       437 U.S. 153 (1978) ..................................................................................... 2, 21
2
     United States v. City of Los Angeles,
3     595 F.2d 1386 (9th Cir. 1979).......................................................................... 56

4    Univ. Health Servs., Inc. v. Thompson,
      363 F.3d 1013 (9th Cir. 2004).......................................................................... 29
5
     Univ. of Tex. v. Camenisch,
6     451 U.S. 390 (1981) ......................................................................................... 61

7    W. Va. Ass’n of Cmty. Health Centers, Inc. v. Sullivan,
      737 F. Supp. 929 (S.D.W. Va. 1990) ............................................................... 61
8
     Washington v. Chimei Innolux Corp.,
9     659 F.3d 842 (9th Cir. 2011)............................................................................ 54

10   Weinberger v. Romero-Barcelo,
      456 U.S. 305 (1982) ......................................................................................... 62
11
     Whitman v. Am. Trucking Ass’ns,
12    531 U.S. 457 (2001) ......................................................................................... 29

13   Winter v. NRDC,
      555 U.S. 7 (2008) ................................................................................. 10, 53, 54
14
     Zepeda v. INS,
15     753 F.2d 719 (9th Cir. 1983)............................................................................ 54

16                                                        Statutes

17   5 U.S.C. § 702...................................................................................................... 62

18   5 U.S.C. § 703...................................................................................................... 62

19   5 U.S.C. § 706...................................................................................................... 62

20   42 U.S.C. § 300.................................................................................... 5, 34, 51, 53

21   42 U.S.C. § 300a-4 .......................................................................................... 5, 52

22   42 U.S.C. § 300a-5 .............................................................................................. 34

     CONSOLIDATED OPPOSITION                                   vi                         U.S. DEPARTMENT OF JUSTICE
                                                                                                 1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                                                Washington, DC 20005
                                                                                                   (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    42 U.S.C. § 300a-6 ...................................................................................... 1, 5, 11

2    42 U.S.C. § 18114......................................................................................... passim

3    42 U.S.C. § 18032................................................................................................ 32

4    Pub. L. No. 91-572, 84 Stat. 1504 (1970) ............................................................. 5

5    Pub. L. No. 115-245, 132 Stat. 2981 (2018) ....................................................... 19

6                                                       Regulations

7    42 C.F.R. § 59.5 ..................................................................................................... 6

8    42 C.F.R. § 59.8 ............................................................................................. 15, 42

9    42 C.F.R. § 59.14 ................................................................................................. 13

10   42 C.F.R. § 59.14 ............................................................................... 14, 15, 18, 19

11   42 C.F.R. § 59.15 ................................................................................................. 18

12   36 Fed. Reg. 18,465 (Sept. 15, 1971) .................................................................... 6

13   52 Fed. Reg. 33,210 (Sept. 1, 1987) ...................................................................... 7

14   53 Fed. Reg. 2922 (Feb. 2, 1988) ................................................................. passim

15   58 Fed. Reg. 7455 (Jan. 22, 1993) ......................................................................... 8

16   58 Fed. Reg. 7464 (Feb. 5, 1993) .......................................................................... 8

17   65 Fed. Reg. 41,270 (July 3, 2000) ................................................................... 8, 9

18   83 Fed. Reg. 25,502 (June 1, 2018) .............................................................. passim

19   84 Fed. Reg. 7714 (Mar. 4, 2019) ................................................................ passim

20                                               Legislative Materials

21   116 Cong. Rec. 37,375 (1970) ............................................................................... 6

22   H.R. Rep. No. 102-204 (1991) ............................................................................ 24

     CONSOLIDATED OPPOSITION                                   vii                         U.S. DEPARTMENT OF JUSTICE
                                                                                                  1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                                                 Washington, DC 20005
                                                                                                    (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    S. 323, 102nd Cong. (1991) ................................................................................. 24

2    S. Doc. No. 102-28 (1992) .................................................................................. 25

3                                                 Other Authorities

4    Antonin Scalia & Brian A. Garner, Reading Law 331 (2012) ............................ 21

5    Black’s Law Dictionary (10th ed. 2014) ............................................................. 24

6
7    HHS, Announcement of Anticipated Availability of Funds for Family Planning
     Services Grants 13-14 (Feb. 23, 2018),
8
        https://www.hhs.gov/opa/sites/default/files/FY18-Title-X-Services-FOA-
9       Final-Signed.pdf .............................................................................................. 56

10

11

12
13

14

15
16

17

18

19

20

21

22

     CONSOLIDATED OPPOSITION                                viii                         U.S. DEPARTMENT OF JUSTICE
                                                                                                1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                                               Washington, DC 20005
                                                                                                  (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1                                   INTRODUCTION

2           Boiled down to its essence, this lawsuit seeks to overrule the Supreme

3    Court’s decision in Rust v. Sullivan, 500 U.S. 173 (1991). Then, as now, section

4    1008 of the Public Health Service Act (PHSA) provides that “[n]one of the funds

5    appropriated under [the Title X program] shall be used in programs where abortion

6    is a method of family planning.” 42 U.S.C. § 300a-6. In 1988, the Department of

7    Health and Human Services (HHS) promulgated regulations extremely similar to

8    the rule Plaintiffs challenge here. Those regulations “require[d] a ban on . . .

9    referral. . . and advocacy [of abortion] within the Title X project” and “mandate[d]

10   that Title X programs be organized so that they are physically and financially

11   separate from [abortion-related] activities.” Rust, 500 U.S. at 184, 188. The

12   Supreme Court upheld those regulations in Rust, concluding that their

13   requirements were a lawful construction of the Title X statute, were not arbitrary

14   and capricious, and did not violate the First or Fifth Amendments. Id. at 184, 192-

15   203.

16          Plaintiffs nevertheless seek to preliminarily enjoin a March 4, 2019 HHS

17   Final Rule, the major components of which are materially indistinguishable from

18   the requirements the Supreme Court upheld in Rust. See Compliance with

19   Statutory Program Integrity Requirements, 84 Fed. Reg. 7714 (Mar. 4, 2019)

20   (Final Rule or Rule). Plaintiffs make no serious effort to distinguish the Rule from

21   the regulations upheld in Rust, and Congress has not amended the statute Rust

22   interpreted. Notably, Congress attempted to enact legislation that would have


     CONSOLIDATED OPPOSITION                  1                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    partially overruled Rust by permitting abortion referrals within the Title X

2    program, but its efforts were vetoed. Rust thus squarely controls.

3          Plaintiffs’ attempts to avoid this binding precedent are unpersuasive.

4    Plaintiffs principally argue that Congress silently superseded section 1008 as

5    interpreted in Rust in two provisions: (1) a one-line rider Congress began adding

6    to appropriations bills in 1996, which provides that “all pregnancy counseling

7    shall be nondirective” (the nondirective provision); and (2) a section of the

8    Affordable Care Act (ACA), codified at 42 U.S.C. § 18114 (section 1554), that

9    says nothing about abortion or abortion-related services. This argument—an

10   implied repeal on steroids—is implausible. Neither the nondirective provision nor

11   section 1554 even mentions abortion, section 1008, or Rust, much less creates a

12   previously undiscovered statutory conflict. And Plaintiffs cite no legislative

13   history (or anything else) suggesting that Congress sought to smuggle such a

14   major change on a highly controversial subject into these subsequent provisions.

15         The problems with Plaintiffs’ case do not end there. If anything, the

16   nondirective provision supports the Rule, which allows pregnancy counseling,

17   including about abortion, if it is nondirective. In addition, the presumption against

18   implied repeals “applies with even greater force when the claimed repeal rests

19   solely on an Appropriations Act,” TVA v. Hill, 437 U.S. 153, 190 (1978), and there

20   is a “very strong presumption that [appropriations bills] do not” substantively

21   change existing law, Calloway v. Dist. of Columbia, 216 F.3d 1, 9 (D.C. Cir.

22   2000). Plaintiffs come nowhere close to rebutting that “very strong presumption”:


     CONSOLIDATED OPPOSITION                  2                   U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    the nondirective provision they invoke nowhere mentions abortion, Rust, or

2    (unlike the legislation that Congress unsuccessfully tried to enact following Rust)

3    referrals.

4           Plaintiffs have also waived any challenge based on section 1554 because

5    they never allege that they (or anyone else) raised this provision during the notice-

6    and-comment process. That omission is understandable. Section 1554 concerns

7    the denial of information and services. As the Supreme Court held in Rust,

8    restrictions such as those in the Rule deny nothing; they are merely limitations on

9    what the government chooses to fund. And even if section 1554 and section 1008

10   did somehow conflict, section 1554 only supersedes contrary requirements in the

11   Affordable Care Act—not preexisting requirements elsewhere in the U.S. Code,

12   such as section 1008. See 42 U.S.C. § 18114 (applies only “[n]otwithstanding any

13   provision of [the Affordable Care] Act”).

14          Plaintiffs’ remaining challenges similarly fail.        Far from being an

15   unreasonable interpretation of the PHSA, the Rule follows directly from section

16   1008 and includes requirements Rust expressly affirmed. And the charge that the

17   Rule is arbitrary and capricious withers under scrutiny.            HHS thoroughly

18   explained its reasoning and offered a rational justification for the choices it

19   made—choices the Supreme Court has already upheld in substantial part.

20          Given Plaintiffs’ failure to establish a likelihood of success on the merits,

21   they cannot obtain the extraordinary relief they seek. But even setting the merits

22   aside, Plaintiffs fail to meet the equitable criteria for a preliminary injunction.


     CONSOLIDATED OPPOSITION                  3                   U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Plaintiffs’ speculative predictions of injury likewise fail to establish that they will

2    suffer any irreparable injury in the absence of preliminary relief. The remaining

3    two factors favor the government, which suffers irreparable injury whenever its

4    laws are set aside by a court and which has a compelling interest in following

5    longstanding federal law prohibiting the use of Title X funds for programs where

6    abortion is a method of family planning.

7          Finally, at a minimum, any relief should be limited in at least two respects.

8    First, it should be confined to Plaintiffs and not extended nationwide. Indeed, in

9    the lead-up to Rust, every court that enjoined the 1988 regulations limited that

10   relief to the parties before it, and Plaintiffs provide no good reason for a broader

11   remedy here. In addition, a nationwide injunction would render the proceedings

12   in three other district courts academic and effectively allow Plaintiffs’ views to

13   govern the entire country. Second, any relief should be limited to particular

14   provisions found unlawful. The Rule contains an express severability clause and,

15   as a practical matter, the Rule’s major components can operate independently.

16   Thus, whatever else this Court decides, there is no basis for enjoining the entire

17   Rule throughout the country.

18                     LEGAL AND FACTUAL BACKGROUND

19         Congress enacted Title X of the PHSA in 1970 to provide federal subsidies

20   for certain types of family planning services. See Pub. L. No. 91-572, 84 Stat.

21   1504 (1970). Nothing material in the statutory language of Title X has changed

22   since the 1970s, or, for that matter, since the Supreme Court decided Rust in 1991.


     CONSOLIDATED OPPOSITION                   4                   U.S. DEPARTMENT OF JUSTICE
                                                                          1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                         Washington, DC 20005
                                                                            (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Section 1001(a) authorizes the Secretary of HHS to make grants and enter into

2    contracts with public or private nonprofit entities “to assist in the establishment

3    and operation of voluntary family planning projects which shall offer a broad

4    range of acceptable and effective family planning methods and services (including

5    natural family planning methods, infertility services, and services for

6    adolescents).” 42 U.S.C. § 300(a). Section 1006(a) states that “[g]rants and

7    contracts made under this subchapter shall be made in accordance with such

8    regulations as the Secretary may promulgate.” Id. § 300a-4(a). And section 1008

9    requires that “[n]one of the funds appropriated under this subchapter shall be used

10   in programs where abortion is a method of family planning.” Id. § 300a-6. As a

11   sponsor explained, “the committee members clearly intend that abortion is not to

12   be encouraged or promoted in any way through this legislation.” 116 Cong. Rec.

13   37,375 (1970) (Rep. Dingell).

14   I.    PRIOR REGULATORY INTERPRETATIONS AND RUST
15         HHS’s initial regulations for the Title X program required only that a

16   grantee’s application state that the Title X “project will not provide abortions as a

17   method of family planning.” 36 Fed. Reg. 18,465, 18,466 (Sept. 15 1971); 42

18   C.F.R. § 59.5(a)(9) (1971). Between the time of those regulations and 1988,

19   however, HHS interpreted Title X both to prohibit projects from engaging in

20   activities that “in any way promot[e] or encourag[e] abortion as a method of

21   family planning,” and to “requir[e] that the Title X program be ‘separate and

22   distinct’ from any abortion activities of a grantee.” 53 Fed. Reg. 2922, 2923-25


     CONSOLIDATED OPPOSITION                  5                   U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    (Feb. 2, 1988). In 1981, HHS also issued guidelines that required Title X projects

2    to offer “nondirective” counseling about pregnancy termination, followed by

3    referral for abortions if requested. Id. At the time, HHS “took the view that

4    activity which did not have the . . . principal purpose or effect of promoting

5    abortion was permitted.” Id.

6          The agency modified its approach in 1988. The Secretary adopted final

7    regulations to address uncertainty and confusion concerning the use of Title X

8    funds and to effectuate more faithfully the underlying policy embodied in section

9    1008 against the use of Title X funds in any way to encourage or promote abortion.

10   See 53 Fed. Reg. at 2923-2925; Proposed Rules, 52 Fed. Reg. 33,210, 33,211-22

11   (Sept. 1, 1987). Those 1988 regulations bear a striking resemblance to the ones

12   Plaintiffs challenge here. The 1988 regulations:

13             • Prohibited Title X projects from engaging in abortion counseling
                 and referrals, even upon specific request. See 53 Fed. Reg. at 2945
14               (section 59.8(a)(1)).
15             • Required referrals “for appropriate prenatal and/or social services by
                 furnishing a list of available providers that promote the welfare of
16               mother and unborn child” to every patient client. Id. (section
                 59.8(a)(2)).
17
               • Prohibited Title X projects from “encourag[ing], promot[ing] or
18               advocat[ing] abortion as a method of family planning.” Id. (section
                 59.10).
19
               • Prohibited providers from using a list of prenatal and/or social
20               services to indirectly encourage or promote abortion. Id. (section
                 59.8(a)(3)).
21

22

     CONSOLIDATED OPPOSITION                 6                  U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1              • Prohibited providers from “including on the list of referral providers
                 health care providers whose principal business is the provision of
2                abortions[.]” Id. (section 59.8(a)(3)).

3              • Required all abortion services to be separate and distinct from a Title
                 X funded project, including by requiring a Title X grantee to
4                structure its Title X project “so that it is physically and financially
                 separate” from other parts of a grantee’s organization that might
5                provide abortion services. Id. (section 59.9).

6          These requirements were challenged as unauthorized by Title X, arbitrary

7    and capricious, and impermissible under the First and Fifth Amendments. In Rust,

8    the Supreme Court upheld the regulations against these attacks. 500 U.S. at 183-

9    203. The Court accepted as reasonable the Secretary’s explanation that the “prior

10   policy failed to implement properly the statute and that it was necessary to provide

11   clear and operational guidance to grantees about how to preserve the distinction

12   between Title X programs and abortion as a method of family planning,” as well

13   as that “the new regulations [were] more in keeping with the original intent of the

14   statute, are justified by client experience under the prior policy, and [were]

15   supported by a shift in attitude against the elimination of unborn children by

16   abortion.” Id. at 187 (quotation marks omitted).

17         In February 1993, the President suspended the 1988 regulations and

18   directed HHS to propose new regulations.           See The Title X “Gag Rule,”

19   Memorandum, 58 Fed. Reg. 7455 (Jan. 22, 1993). HHS then issued a proposed

20   rule, see 58 Fed. Reg. 7464 (Feb. 5, 1993), which it finalized on July 3, 2000, see

21   65 Fed. Reg. 41,270 (July 3, 2000). The 2000 regulations removed the provisions

22   of the 1988 regulations that (1) prohibited Title X projects from counseling or


     CONSOLIDATED OPPOSITION                  7                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    referring project clients for abortion, (2) required grantees to separate their Title

2    X project physically from any abortion activities, and (3) implemented

3    compliance standards for Title X projects designed to eliminate the promotion or

4    encouragement of abortion as a method of family planning. See id. at 41,280. The

5    regulations also affirmatively required grantees to provide counseling concerning

6    and referrals for abortion in certain situations. Id. at 41,279.

7    II.   THE FINAL RULE
8          On June 1, 2018, HHS published a proposed rule soliciting comments on

9    proposed changes to the 2000 regulations. See Proposed Rules, 83 Fed. Reg.

10   25,502 (June 1, 2018) (NPRM). HHS explained that its proposed changes were

11   based on what HHS considers the best interpretation of Title X, and, in particular,

12   section 1008. Id. at 25,505. HHS further explained that the intent of the changes

13   was to “refocus the Title X program on its statutory mission—the provision of

14   voluntary, preventive family planning services specifically designed to enable

15   individuals to determine the number and spacing of their children[.]” Id.

16         On March 4, 2019, after considering public comments, HHS published in

17   the Federal Register the Final Rule at issue. See 84 Fed. Reg. 7714. The Rule

18   adopted the proposals from the proposed rule with only modest changes. As

19   discussed in detail below, the Rule for all intents and purposes restores the 1988

20   regulations that the Supreme Court upheld in Rust. See infra Part I.A. If anything,

21   the Rule is more permissive than the 1988 regulations sustained in Rust in that it

22

     CONSOLIDATED OPPOSITION                   8                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    allows (but does not require) nondirective counseling discussing abortion. See 84

2    Fed. Reg. at 7789.

3           HHS explained that the Rule provides much needed clarity regarding the

4    Title X program’s role as a family planning program that is statutorily forbidden

5    from paying for abortion and from funding programs/projects where abortion is a

6    method of family planning. See 84 Fed. Reg. at 7721. As HHS observed, the

7    Rule is necessary because the 2000 regulations “fostered an environment of

8    ambiguity surrounding appropriate Title X activities”—an assessment confirmed

9    by many of the comments submitted in response to the proposed rule. Id. at 7721-

10   7722. HHS explained that the Rule rectifies this ambiguity by making a clear

11   delineation between Title X and non-Title X activities and provides grantees with

12   clear direction on how to ensure that no Title X funds are expended where abortion

13   is a method of family planning. Id. at 7722.

14          The Rule will take effect on May 3, 2019, but funding recipients have until

15   July 2, 2019 to comply with the financial separation requirement, and until March

16   4, 2020 to comply with the physical separation requirement. 84 Fed. Reg. at 7714.

17   III.   THIS LITIGATION

18          On March 5, 2019, Washington filed its complaint asserting Administrative

19   Procedure Act (APA) and constitutional claims. See Compl., ECF No. 1. The

20   National Family Planning & Reproductive Health Association Plaintiffs

21   (NFPRHA) filed two days, later asserting substantially similar claims.              See

22   NFPRHA v. Azar, No. 1:19-cv-03045-SAB, Compl., ECF No. 1. The Court


     CONSOLIDATED OPPOSITION                 9                  U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    consolidated the two cases on March 18. See Order, ECF No. 8. On March 22,

2    Plaintiffs in both cases moved for a preliminary injunction to block

3    implementation of the Rule.        See ECF No. 9 (Wash. Mem.); ECF No. 18

4    (NFPRHA Mem.). Although their Complaints include various constitutional

5    claims, Plaintiffs do not advance these constitutional arguments in their motions

6    for preliminary injunctions, and the government therefore does not address them

7    here. Pursuant to the Court’s March 18 Order, the government now files this

8    consolidated opposition.

9                                        ARGUMENT

10         A preliminary injunction is “an extraordinary and drastic remedy” that

11   should not be granted “unless the movant, by a clear showing, carries the burden of

12   persuasion.” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012). “A plaintiff

13   seeking a preliminary injunction must establish that he is likely to succeed on the

14   merits, that he is likely to suffer irreparable harm in the absence of preliminary

15   relief, that the balance of equities tips in his favor, and that an injunction is in the

16   public interest.” Winter v. NRDC, 555 U.S. 7, 20 (2008). Plaintiffs fail to meet any

17   of these requirements.

18   I.    PLAINTIFFS ARE UNLIKELY TO SUCCEED ON THE MERITS

19         Plaintiffs challenge a Rule that is materially indistinguishable from one the

20   Supreme Court has already upheld. Most of Plaintiffs’ arguments bear a striking

21   resemblance to those the Supreme Court rejected in Rust, and their remaining

22   claims are without merit. Because Plaintiffs have no realistic likelihood of


     CONSOLIDATED OPPOSITION                   10                   U.S. DEPARTMENT OF JUSTICE
                                                                           1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                          Washington, DC 20005
                                                                             (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    prevailing on the merits, their motions should be denied for that reason alone.

2          A.     Plaintiffs’ Claims Are Indistinguishable From Those Rust
                  Rejected
3
           Plaintiffs’ challenge to the Rule fails in significant part for a simple reason:
4
     The Supreme Court has already upheld HHS’s materially indistinguishable—if
5
     anything, stricter—1988 regulations against APA challenges indistinguishable
6
     from the ones here. Section 1008 of the PHSA provides that “[n]one of the funds
7
     appropriated under [the Title X program] shall be used in programs where abortion
8
     is a method of family planning.” 42 U.S.C. § 300a-6. In Rust, the Supreme Court
9
     held that this text authorized regulations that (1) barred counseling concerning the
10
     use of abortion and abortion referrals as a method of family planning within the
11
     Title X program, (2) broadly prohibited a Title X project from advocating abortion
12
     as a method of family planning, and (3) mandated financial and physical
13
     separation between Title X projects and prohibited abortion activities. 500 U.S.
14
     at 183-91.
15
           The language of Title X and section 1008 has not changed since Rust. The
16
     regulatory provisions Plaintiffs principally challenge—which prohibit abortion
17
     referrals as a method of family planning and mandate the physical separation of
18
     Title X projects from abortion activities—are materially indistinguishable from
19
     those upheld in Rust. Indeed, Washington acknowledges that the Rule “reinstated
20
     the pre-Rust status quo.” Wash. Mem. at 8. Plaintiffs’ objections to the Rule are
21

22

     CONSOLIDATED OPPOSITION                  11                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    also for the most part indistinguishable from those the Supreme Court rejected in

2    Rust.

3            The counseling, referral, and advocacy restrictions: The Rule prohibits

4    referrals for abortion as a method of family planning but allows nondirective

5    pregnancy counseling, including counseling concerning abortion, so long as “a

6    Title X project [does] not perform, promote, refer for, or support abortion as a

7    method of family planning, nor take any other affirmative action to assist a patient

8    to secure such an abortion.” 84 Fed. Reg. at 7788-89 (to be codified at 42 C.F.R.

9    § 59.14(a)). The 1988 regulations upheld in Rust, like the Rule here, prohibited

10   “referral for abortion as a method of family planning” in a Title X project. 53 Fed.

11   Reg. at 2945. “[T]he broad directives provided by Congress in Title X in general

12   and § 1008 in particular,” the Supreme Court explained, “plainly allows” this

13   “construction of the statute.” Rust, 500 U.S. at 184. The Rule’s more modest

14   approach—prohibiting referrals but allowing nondirective counseling—is thus

15   even more defensible.

16           Plaintiffs do not explain what features of the restrictions on abortion

17   counseling, referral, and advocacy here distinguish this case from Rust in a way

18   that favors them. Indeed, the aspects of the Rule that Plaintiffs attack here were

19   all features of the 1988 regulations Rust upheld:

20           a.    Plaintiffs complain that the Rule generally bars abortion referrals

21   within the Title X program. E.g., Wash. Mem. at 10; NFPRHA Mem. at 13-14.

22   So did the 1988 regulations. See Rust, 500 U.S. at 184.


     CONSOLIDATED OPPOSITION                 12                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1          b.     Plaintiffs object that the Rule mandates referrals for prenatal care.

2    Wash. Mem. at 21; NFPRHA Mem. at 13. Again, so did the 1988 regulations.

3    See Rust, 500 U.S. at 179 (noting that the regulations “clarif[ied] that pregnant

4    women must be referred to appropriate prenatal care services” (quoting 53 Fed.

5    Reg. at 2925)); compare 42 C.F.R. § 59.14(b)(1) (effective May 3, 2019)

6    (providing that “once a client served by a Title X project is medically verified as

7    pregnant, she shall be referred to a health care provider for medically necessary

8    prenatal health care”), with 53 Fed. Reg. at 2945 (providing that “once a client

9    served by a Title X project is diagnosed as pregnant, she must be referred for

10   appropriate prenatal and/or social services by furnishing a list of available

11   providers that promote the welfare of mother and unborn child”).

12         c.     Plaintiffs protest that, under the Rule, providers may refuse to

13   provide information about abortion even if a Title X patient directly requests

14   abortion-related information, and providers must furnish information about

15   alternatives to abortion even if the provider believes that the patient does not want

16   this information. Wash. Mem. at 21; NFPRHA Mem. at 14. But the 1988

17   regulations “expressly prohibited [a Title X project] from referring a pregnant

18   woman to an abortion provider, even upon specific request.” Rust, 500 U.S. at

19   180. And they were even more stringent on counseling. The 1988 regualtions

20   prohibited any “counseling concerning the use of abortion as a method of family

21   planning, Rust, 500 U.S. at 179 (quoting 42 C.F.R. § 59.8(a)(1) (1989)), whereas

22

     CONSOLIDATED OPPOSITION                  13                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    the Final Rule allows providers to furnish “nondirective pregnancy counseling,

2    which may discuss abortion,” 42 C.F.R. § 59.14(e)(5) (effective May 3, 2019).

3          d.     The Rule permits a provider to furnish a pregnant patient with a “list

4    of licensed, qualified, comprehensive primary health care providers (including

5    providers of prenatal care) . . . some (but not the majority) of which also provide

6    abortion as part of their comprehensive health care services.” 84 Fed. Reg. at

7    7789 (to be codified at 42 C.F.R. § 59.14(c)(2)). NFPRHA objects that the Rule

8    requires including providers who do not provide abortion on the list, even if the

9    patient indicates she would like to seek an abortion. NFPRHA Mem. at 14. But

10   the same was true of the 1988 regulations. See Rust, 500 U.S. at 180 (list could

11   not “exclud[e] available providers who do not provide abortions”). NFPRHA also

12   attacks the no-majority specification but, again, the rule upheld in Rust prohibited

13   providers from “weighing the list of referrals in favor of health care providers

14   which perform abortions.” Id.; see also 53 Fed. Reg. at 2945. And while

15   NFPRHA notes that the Rule bars including abortion providers who do not also

16   provide comprehensive primary health care, NFPRHA Mem. at 30-31, the 1988

17   regulations likewise prohibited “including on the list of referral providers health

18   care providers whose principal business is the provision of abortions,” Rust, 500

19   U.S. at 180; see also 53 Fed. Reg. at 2945.

20         e.     Plaintiffs repeatedly—but incorrectly—assert that the Rule requires

21   them to conceal information from patients in a manner that violates ethical

22   principles. Wash. Mem. at 10; NFPRHA Mem. at 11, 40-41. Plaintiffs omit the


     CONSOLIDATED OPPOSITION                 14                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    fact that, unlike the regulations sustained in Rust, the Rule permits providers to

2    offer “nondirective pregnancy counseling, which may discuss abortion, [provided

3    that] the counselor neither refers for, nor encourages, abortion.” 42 C.F.R.

4    § 59.14(e)(5) (effective May 3, 2019) (emphasis added). Plaintiffs largely ignore

5    this component of the Rule. Virtually all of Plaintiffs’ “concealment” allegations

6    concern the aspect of the Rule that prohibits providers supplying patients with a

7    list from identifying which providers on that list perform abortion. But the 1988

8    rule did that and more, prohibiting counseling discussing abortion, and also

9    allowing a list of care providers but similarly prohibiting using such a list to

10   “steer[] clients to providers who offer abortion as a method of family planning.”

11   42 C.F.R. § 59.8(a)(3) (1989).

12         Nor is the provision of such a list at all “misleading.” Wash. Mem. at 10;

13   NFPRHA Mem. at 11. If a patient requests a list of abortion providers, the Title

14   X provider may simply inform the patient that “the project does not consider

15   abortion a method of family planning and, therefore, does not refer for abortion.”

16   42 C.F.R. § 59.14(e)(5) (effective May 3, 2019). Honestly informing a patient

17   about limitations imposed by law is not “misleading.” And once again, the

18   regulations upheld in Rust permitted a virtually identical response. See 500 U.S.

19   at 180 (noting that a “permissible response” to a patient’s request for an abortion

20   referral “is that ‘the project does not consider abortion an appropriate method of

21   family planning and therefore does not counsel or refer for abortion’”).

22         More fundamentally, any attempt to distinguish the counseling, referral,


     CONSOLIDATED OPPOSITION                 15                 U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    and advocacy restrictions here from those in Rust cannot be reconciled with Rust’s

2    categorical reasoning. Rust broadly held that section 1008 “plainly allows” a “ban

3    on [abortion] counseling, referral, and advocacy” within the Title X program, 500

4    U.S. at 184, and here, the Rule prohibits only referral and advocacy. Even if

5    Plaintiffs could identify some differences in their favor between the prohibitions

6    here and those considered in Rust—and they hardly try to—Rust obviously would

7    encompass these restrictions.

8          The program integrity requirements:         The Rule’s program integrity

9    requirements likewise are materially indistinguishable from the 1988 regulations.

10   The Rust Court held that these requirements—“mandating separate facilities,

11   personnel, and records”—were “not inconsistent with the plain language of Title

12   X” and “[c]ertainly . . . cannot be judged unreasonable.” 500 U.S. at 187-88, 190.

13   The Court thus accepted HHS’s view that “meeting the requirement of section

14   1008 mandates that Title X programs be organized so that they are physically and

15   financially separate from other activities which are prohibited from inclusion in a

16   Title X program,” and that “[h]aving a program that is separate from such

17   activities is a necessary predicate to any determination that abortion is not being

18   included as a method of family planning in the Title X program.” Id. at 188

19   (quoting 53 Fed. Reg. at 2940). Plaintiffs do not—and cannot—identify any

20   material differences between these requirements and those upheld in Rust:

21

22

     CONSOLIDATED OPPOSITION                 16                 U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1          a.     Both mandate that “[a] Title X project must be organized so that it is

2    physically and financially separate . . . from activities which are prohibited under

3    section 1008”;

4          b.     Both provide that a “project must have an objective integrity and

5    independence from prohibited activities”;

6          c.     Both direct that “[m]ere bookkeeping separation of Title X funds

7    from other monies is not sufficient”;

8          d.     Both set forth a list of four basically identical factors that the

9    Secretary will use to determine whether the requisite separation exists: (i) separate

10   accounting records (the Rule adds the requirement that such records be

11   “accurate”); (ii) facilities separation; (iii) separate personnel (the Rule adds

12   records and workstations to this requirement); and (iv) the extent to which

13   identification of the Title X project is present and abortion-related materials are

14   absent. Compare 42 C.F.R. § 59.15, with 53 Fed. Reg. at 2945.

15                                      *     *      *

16         For all these reasons, neither group of Plaintiffs appears to contend that the

17   Rule reflects an impermissible interpretation of section 1008, and Rust squarely

18   forecloses any such claim.

19         B.     Neither The Nondirective Provision Nor The ACA Silently
                  Overrules Rust
20
           Rust’s on-point statutory holding—and the remarkable overlap between
21
     Plaintiffs’ arguments and the ones Rust rejected—disposes of the claim that the
22

     CONSOLIDATED OPPOSITION                  17                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    materially indistinguishable Rule is unlawful. By necessity, Plaintiffs therefore

2    take a more creative approach, arguing that two subsequent provisions—(1) a

3    single line requiring that any pregnancy counseling provided in a Title X program

4    be “nondirective,” in a rider Congress began adding to HHS appropriations acts

5    in 1996, and (2) section 1554 of the ACA, codified at 42 U.S.C. § 18114, which

6    mentions neither abortion nor abortion-related activities—silently supplant Rust.

7    See Wash. Mem. at 10; (claiming that the Rule violates “the Nondirective Mandate

8    and other post-Rust laws”); NFPRHA Mem. at 12 (arguing that “Congress’s

9    Nondirective Mandate responded to the Supreme Court[] . . . in Rust”).

10         This argument—that Congress silently overruled portions of Rust by

11   enacting two separate statutes and leaving the language of section 1008

12   unchanged—not only misconstrues the appropriations rider and section 1554, but

13   “runs foursquare into [the] presumption against implied repeals.” Nat’l Ass’n of

14   Home Builders v. Defs. of Wildlife, 551 U.S. 644, 664 (2007). Even putting aside

15   this presumption, any argument that the two provisions supersede Rust is

16   implausible.   Neither the nondirective provision nor section 1554 mentions

17   abortion, section 1008, or Rust, and neither provision was accompanied by any

18   legislative history suggesting that Congress intended to overrule Rust. Indeed,

19   when Congress did attempt to pass legislation that would have permitted abortion

20   referrals within the Title X program, that legislation was vetoed. See infra pp. 23-

21   24.   As explained further below, Plaintiffs’ argument based on these two

22   provisions fails.


     CONSOLIDATED OPPOSITION                 18                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1                 1.      The Nondirective Provision Does Not Supplant Rust

2          Since 1996, Congress has included a rider in its annual HHS appropriations

3    act that—in addition to stating that funds appropriated to Title X projects “shall

4    not be expended for abortions”—requires that “all pregnancy counseling shall be

5    nondirective.” E.g., HHS Appropriations Act 2019, Pub. L. No. 115-245, Div. B,

6    132 Stat. 2981, 3070-71 (2018). Consistent with this requirement, the Rule

7    permits providers to provide “[n]ondirective pregnancy counseling,” which “may

8    discuss abortion.”        84 Fed. Reg. at 7789 (to be codified at 42 C.F.R.

9    § 59.14(b)(1)(i), (e)(5)). The nondirective provision requires no more.

10         Plaintiffs nevertheless contend that the Rule violates the nondirective

11   provision because the Rule (1) requires that providers refer pregnant patients for

12   prenatal care, while (2) prohibiting referral for abortion as a method of family

13   planning. See Wash. Mem. at 21; NFPRHA Mem. at 13-14. Put differently,

14   Plaintiffs read the nondirective provision to require that Title X providers make

15   abortion referrals upon request and to bar HHS from mandating prenatal referrals.

16   See id. But the nondirective provision says nothing about abortion referrals, much

17   less mandates HHS to bankroll only programs that provide them. This is clear for

18   at least three reasons.

19         a.     For one, reading the nondirective provision to require abortion

20   referrals conflicts with the Supreme Court’s authoritative interpretation of Title

21   X—i.e., that Title X delegates authority to HHS to prohibit referrals for abortion

22   as a method of family planning and to allow for mandatory referrals of pregnant


     CONSOLIDATED OPPOSITION                 19                 U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    patients for prenatal care. See Rust, 500 U.S. at 184-87. Plaintiffs’ argument,

2    then, must be that the nondirective provision implicitly repealed section 1008 and

3    Rust. See NFPRHA Mem. at 12. But repeals by implication “are not favored and

4    will not be presumed unless the intention of the legislature to repeal is clear and

5    manifest.” Nat’l Ass’n of Home Builders, 551 U.S. at 662 (quotations omitted).

6          The same is true with respect to judicial interpretations of statutory

7    provisions, such as the one in Rust: “A clear, authoritative judicial holding on the

8    meaning of a particular provision should not be cast in doubt and subjected to

9    challenge whenever a related though not utterly inconsistent provision is adopted

10   in the same statute or even in an affiliated statute.” TC Heartland LLC v. Kraft

11   Foods Grp. Brands LLC, 137 S. Ct. 1514, 1520 (2017) (quoting ANTONIN SCALIA

12   & BRIAN A. GARNER, READING LAW 331 (2012)); see also, e.g., Forest Grove Sch.

13   Dist. v. T.A., 557 U.S. 230, 240 (2009) (requiring “a clear expression” of

14   congressional intent to “abrogate” Supreme Court’s interpretation of a statute).

15   Even when an “earlier ambiguous provision has already been construed by the

16   jurisdiction’s high court to have a meaning that does not fit as well with a later

17   statute as another meaning,” any “[l]egislative revision of law clearly established

18   by judicial opinion ought to be by express language or by unavoidably implied

19   contradiction.” SCALIA & GARNER at 331. Put differently, it makes no difference

20   that section 1008 contains an implicit rather than explicit delegation of authority

21   to HHS to prohibit referrals for abortion as a method of family planning and to

22   permit mandatory referrals of pregnant patients for prenatal care. Given the


     CONSOLIDATED OPPOSITION                 20                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Supreme Court’s interpretation of section 1008 in Rust, if Congress intended to

2    abrogate that interpretation, common sense suggests that it would have made its

3    intent clear.

4           Here, Plaintiffs’ argument that Congress silently supplanted the Supreme

5    Court’s decision in Rust and repealed part of Title X in an appropriations rider is

6    particularly weak because the doctrine “disfavoring repeals by implication . . .

7    applies with even greater force when the claimed repeal rests solely on an

8    Appropriations Act.” Hill, 437 U.S. at 190. Because appropriations acts have

9    “the limited and specific purpose of providing funds for authorized programs,”

10   id., there is a “very strong presumption that they do not” substantively change

11   existing law, Calloway, 216 F.3d at 9.

12          Plaintiffs cannot overcome that “very strong presumption” here because the

13   nondirective mandate expresses no clear indication that Congress was overriding

14   the Supreme Court’s interpretation of Title X in Rust. The provision neither

15   mentions Rust nor alters the Title X statute, and Plaintiffs point to nothing in the

16   legislative record evincing such an intent. Nor is there any conflict between the

17   Rule and the appropriations rider.          The latter provision addresses only

18   “counseling,” which is different than the actual referral of a patient for medical

19   care. It does not use the word “referral” or dictate terms upon which a Title X

20   provider must make (or refrain from making) referrals for medical care outside of

21   the Title X program. Congress and HHS have long recognized that counseling a

22   patient and referring a patient for particular services are different. See, e.g., supra


     CONSOLIDATED OPPOSITION                   21                  U.S. DEPARTMENT OF JUSTICE
                                                                          1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                         Washington, DC 20005
                                                                            (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    p. 6 (discussing 1981 guidance); supra pp. 7-8, (discussing 1993 guidance); infra

2    pp. 23-24 (discussing failed 1992 legislation and nondirective mandate).

3          There is thus no conflict—much less an irreconcilable one—between Title

4    X, as interpreted by HHS and the Supreme Court, and the nondirective provision.

5    Instead, the Rule adopts a position that appropriately harmonizes the two

6    statutes—prohibiting abortion referrals—consistent with the interpretation of

7    Title X upheld in Rust—while requiring that any pregnancy counseling (including

8    counseling on abortion), to the extent it is offered, be nondirective. See 84 Fed.

9    Reg. at 7730. The Court thus can give effect to the appropriations act, which does

10   not govern referral activities, without encroaching upon section 1008 or the

11   Supreme Court’s interpretation in Rust. Here, Congress included no definition of

12   the term “nondirective counseling” in its appropriations rider, much less any

13   indication that it intended to adopt a particular HHS interpretation of that

14   language.

15         Moreover, HHS’s regulatory guidance prior to and since the nondirective

16   provision was first enacted draws a distinction between counseling and referrals.

17   The 1993 guidance (in place when Congress first enacted the nondirective

18   mandate) makes clear that the definition of counseling does not, standing alone,

19   include referrals. To the contrary, it requires, in distinct phrases, that Title X

20   projects (1) provide nondirective counseling, and (2) refer patients for abortion

21   upon request. See 58 Fed. Reg. 7464, 7464 (Feb. 5, 1993) (requiring providers

22   “provide nondirective counseling . . . and to refer her for abortion, if that is the


     CONSOLIDATED OPPOSITION                 22                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    option she selects”) (emphasis added). The 2000 rule also repeatedly uses the

2    terms “counseling” and “referral” separately. 65 Fed. Reg. at 41,272-75, 41,279.

3    Congress, in its appropriations rider, chose only to include the former term, while

4    excluding reference to the latter.

5          b.     Even putting aside the strong presumption against implied repeals

6    and silent legislative abrogations of Supreme Court statutory interpretations (and

7    the even stronger presumption against implied repeals in appropriations bills),

8    Plaintiffs’ attempt to equate “counseling” and “referrals” fails. “Counseling” does

9    not, in its common usage, necessarily include within its definition the act of

10   “referral.” While the former is defined in purely verbal terms, i.e., the “furnishing

11   of advice or guidance,” Black’s Law Dictionary (10th ed. 2014), the latter entails

12   the further, active step of “sending or directing to another for information, service,

13   consideration, or decision,” id. And, again, counseling and referrals are treated

14   separately in the 1988 regulations, Rust, the 2000 regulations, and most notably,

15   Congress’s failed attempt to overturn Rust with the Family Planning Amendment

16   Act of 1992, discussed in the next paragraph.

17         c.     If there were any doubt that the non-directive provision did not

18   impliedly repeal section 1008 and Rust—and that “counseling” does not mean

19   “referrals” within the context of the Title X program—the immediate aftermath of

20   Rust should erase it. In an explicit attempt to overturn that decision, Congress set

21   out to “reverse[] the regulations issued in 1988 and upheld by the Supreme Court

22   in 1991 to restrict the provision of information on abortion to Title-Ten patients.”


     CONSOLIDATED OPPOSITION                  23                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    H.R. Rep. No. 102-204, at 1 (Sept. 13, 1991), accompanying H.R. 3090. Both

2    houses of Congress passed a bill, the “Family Planning Amendments Act of

3    1992,” that would have amended Title X to explicitly condition Title X funding

4    upon a project’s agreement to “provide to individuals information regarding

5    pregnancy management options” upon request. See S. 323, 102nd Cong. (1991).

6    The bill defined “pregnancy management options” to mean “nondirective

7    counseling and referrals regarding (A) prenatal care and delivery; (B) infant care,

8    foster care, and adoption; and (C) termination of pregnancy.” Id. (emphases

9    added).

10          That bill was vetoed, see Message From the President, S. Doc. No. 102-28,

11   102nd Cong. (1992), and when Congress returned in 1996 to enact the

12   nondirective provision, which did become law, it used entirely different language.

13   The nondirective provision addresses counseling, but says nothing about referral.

14   It says nothing about Rust. And it does not even require counseling, but merely

15   provides that if pregnancy counseling occurs, it must be nondirective. “Few

16   principles of statutory construction are more compelling than the proposition that

17   Congress does not intend sub silentio to enact statutory language that it has earlier

18   discarded in favor of other language.” INS v. Cardoza-Fonseca, 480 U.S. 421,

19   442–43 (1987) (citation omitted).      And this history confirms that the term

20   “counseling” refers only to counseling, not also to referrals, and that the rider in

21   no way intends to or actually supersedes Rust (much less by requiring abortion

22   referrals in Title X).


     CONSOLIDATED OPPOSITION                  24                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1          Plaintiffs’ remaining arguments as to the nondirective provision are

2    meritless:

3          •        Plaintiffs claim that the Rule violates the nondirective provision by

4    requiring that Title X providers refer their pregnant patients for prenatal care (just

5    as the 1988 regulations did). See Wash. Mem. at 21; NFPRHA Mem. at 13. But

6    again, the nondirective provision addresses counseling alone and says nothing

7    about referrals. And because “[t]he Title X program is designed not for prenatal

8    care, but to encourage family planning,” Rust, 500 U.S. at 193, such referrals are

9    necessary because pregnancy is a diagnosed medical condition that implicates the

10   need for early prenatal care, see 84 Fed. Reg. at 7734; see also id. at 7759 (“such

11   care is medically necessary to maintain or improve the health of both the mother

12   and the unborn baby”). Indeed, outside this litigation, Washington agrees that

13   “prenatal care is an important way to improve maternal and infant health

14   outcomes” and insists that the state is “promoting early & continuous prenatal

15   care” by having its own “family planning contractors refer women to prenatal care

16   providers.”1

17

18

19         1
               See Washington State Department of Health, “2018 Washington State
20
     Health Assessment,” at 159-62, available at https://www.doh.wa.gov/Portals/1/
21
     Documents/1000/2018SHA_FullReport.pdf.
22

     CONSOLIDATED OPPOSITION                  25                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1          •      Plaintiffs relatedly insist that the Rule defies the nondirective

2    provision by allowing Title X providers to give patients information about

3    maintaining their health during pregnancy. See Wash. Mem. at 21-22; NFPRHA

4    Mem. at 14. In other words, Plaintiffs maintain that Congress banned Title X

5    providers from providing pregnant women with knowledge about how to stay

6    healthy during her pregnancy. That is implausible, to put it mildly. Not even the

7    2000 rules—which Plaintiffs wish to revert to—prohibit giving prenatal care

8    information, even where no abortion counseling occurs. 65 Fed. Reg. at 41,279

9    (42 C.F.R. § 59.5(a)(5)). Instead, those rules (like the 1988 rules) distinguish

10   between the terms “referral,” “information,” and “nondirective counseling.” Id.

11         •      Plaintiffs likewise object that the Rule does not require providers to

12   offer abortion counseling. See Wash. Mem. at 21-22; NFPRHA Mem. at 14. But

13   Rust upheld regulations that prohibited any counseling for abortion, see 500 U.S.

14   at 174-75, and, as discussed above, Congress did not silently supplant Supreme

15   Court precedent through the appropriations rider.         Again, the nondirective

16   provision requires only that “all pregnancy counseling shall be nondirective,” 132

17   Stat. 3070-71, not that all Title X providers shall always provide pregnancy

18   counseling, much less that all Title X providers shall always provide pregnancy

19   counseling on a particular option (abortion). Indeed, when Congress wants to

20   ensure that nondirective pregnancy counseling (when offered) includes discussion

21   of a specific option, it knows how to do so. See 42 U.S.C. § 254c-6(1) (requiring

22   the Secretary to fund the training of, inter alia, Title X clinic staff “in providing


     CONSOLIDATED OPPOSITION                  26                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    adoption information and referrals to pregnant women on an equal basis with all

2    other courses of action included in nondirective counseling to pregnant women”);

3    see also 84 Fed. Reg. at 7730 (discussing this legislation). Congress included no

4    such language with respect to abortion in the nondirective provision. And in all

5    events, Plaintiffs lack standing to object that other entities might provide prenatal

6    information but not abortion counseling, when Plaintiffs themselves apparently

7    have no intention to do so.

8          •      NFPRHA also contends that the counseling authorized by the Rule

9    is directive because it requires providers to give patients a list of “comprehensive

10   primary health care providers (including providers of prenatal care),” even if the

11   patient only seeks abortion information or an abortion referral. NFPRHA Mem.

12   at 14. But NFPRHA does not explain how providing such a comprehensive list

13   “directs” a patient to take any particular course. Presenting multiple options to a

14   patient is the paradigm of nondirective counseling. As HHS explained, its

15   approach “is designed to assist the patient in making a free and informed

16   decision,” presenting each option in a “factual, objective, and unbiased manner.”

17   84 Fed. Reg. at 7747. That a patient might later obtain an abortion outside the

18   auspices of Title X is no basis for withholding information within the Title X

19   project—nor does it support the atextual claim that a neutral presentation of

20   multiple options is “directive.”

21         In short, Congress prohibited HHS from using Title X to fund pregnancy

22   counseling unless it is nondirective, and the Rule faithfully implements that


     CONSOLIDATED OPPOSITION                  27                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    prohibition by specifying that projects can provide pregnancy counseling,

2    including about abortion, but only if it is nondirective. Plaintiffs are not likely to

3    succeed on the merits of this claim.

4                 2.      Section 1554 of the ACA Does Not Supplant Rust

5          Plaintiffs’ claim based on section 1554 of the ACA fares no better. See

6    Wash. Mem. at 22-25; NFPRHA Mem. at 16-18, 28-29. That provision states

7    that, “[n]otwithstanding any other provision of [the Affordable Care] Act, the

8    Secretary of Health and Human Services shall not promulgate any regulation that”

9          (1) creates any unreasonable barriers to the ability of individuals to
           obtain appropriate medical care;
10
           (2) impedes timely access to health care services;
11
           (3) interferes with communications regarding a full range of
12         treatment options between the patient and the provider;
13         (4) restricts the ability of health care providers to provide full
           disclosure of all relevant information to patients making health care
14         decisions;
15         (5) violates the principles of informed consent and the ethical
           standards of health care professionals; or
16
           (6) limits the availability of health care treatment for the full duration
17         of a patient’s medical needs.
18   42 U.S.C. § 18114.

19         To start, Plaintiffs have waived any challenge based on section 1554. A

20   plaintiff “must first utilize the opportunity for comment [on an agency regulation]

21   before it may raise issues” in federal court, or else arguments are “waived.”

22   Nutraceutical Corp. v. Von Eschenbach, 459 F.3d 1033, 1041 n.9 (10th Cir. 2006)


     CONSOLIDATED OPPOSITION                  28                   U.S. DEPARTMENT OF JUSTICE
                                                                          1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                         Washington, DC 20005
                                                                            (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    (citation omitted) (collecting cases). “Th[is] rule applies with no less force to a

2    statutory interpretation claim not brought to an agency’s attention,” because

3    “respect for agencies’ proper role in the Chevron framework requires that the court

4    be particularly careful to ensure that challenges to an agency’s interpretation of its

5    governing statute are first raised in the administrative forum.” Nuclear Energy

6    Inst., Inc. v. EPA, 373 F.3d 1251, 1298 (D.C. Cir. 2004); see also Univ. Health

7    Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004). Here, Plaintiffs

8    challenge the product of notice-and-comment rulemaking, but never allege that

9    they (or anyone else) raised any purported inconsistency between the Rule and

10   section 1554 during the rulemaking process, and the government is aware of no

11   such objection.

12         Waiver aside, this argument is meritless. It is extraordinary to now claim,

13   for example, that the Rule “violate[s] the explicit limits that Congress placed on

14   HHS’s rulemaking authority in Section 1554,” NFPRHA Mem. at 16, when none

15   of the Plaintiffs (or, as best as the government can tell, anyone else) noticed any

16   supposed conflict between the Rule and section 1554 during the notice-and-

17   comment process. And before turning to specifics, consider the fundamental

18   implausibility of Plaintiffs’ argument. It is a basic principle that Congress “does

19   not alter the fundamental details of a regulatory scheme in vague terms or ancillary

20   provisions—it does not, one might say, hide elephants in mouseholes.” Whitman

21   v. Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001). Plaintiffs contend, however,

22   that Congress (1) abrogated a Supreme Court decision on an extremely


     CONSOLIDATED OPPOSITION                  29                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    controversial subject; (2) after it had tried and failed to do so expressly; (3) in a

2    provision that does not mention abortion, pregnancy, Title X, section 1008, or

3    Rust; (4) without generating any meaningful legislative history; and (5) in a

4    manner that was so subtle in effecting this transformational change that not even

5    Plaintiffs thought to invoke it in their comments opposing the Rule. That is, to

6    put it mildly, an unlikely proposition.

7          Turning to specifics, Plaintiffs cannot seriously contend that section 1554

8    silently repealed section 1008 as interpreted in Rust. Section 1554 does not refer

9    to abortion or even pregnancy; it does not refer to section 1008; and it does not

10   refer to Rust. And as far as the government is aware, section 1554 was not the

11   subject of any meaningful legislative history, and Plaintiffs provide none.

12         Nor are section 1554 and section 1008 in “irreconcilable conflict.” As

13   discussed further below, section 1554—which is not codified in, or an amendment

14   to, the PHSA and which applies only “[n]otwithstanding [the Affordable Care]

15   Act”—does not even apply to section 1008 (which is not part of the ACA).

16   Beyond that, section 1554 can quite comfortably be read as simply not speaking

17   to the issue of funding of abortion as a method of family planning within the Title

18   X program. Indeed, since section 1554 does not refer to either funding of abortion

19   or Title X, it neither “covers the whole subject of [section 1008]” nor “is clearly

20   intended as a substitute.” Branch v. Smith, 538 U.S. 254, 273 (2003) (citation

21   omitted).

22

     CONSOLIDATED OPPOSITION                   30                 U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1          Plaintiffs’ argument also conflicts with section 1554’s text and multiple

2    interpretive principles. Start with the text. All six subjects of section 1554’s sub-

3    sections—unreasonable barriers to appropriate medical care, impediments to

4    timely access to health care services, interference with medical communications,

5    restrictions on disclosure of relevant information, violation of ethical standards

6    and principles of informed consent, and limitations on the availability of health

7    care treatment—involve the denial of information or services to patients. The

8    Rule, however, denies nothing. It is merely a limit on what the government

9    chooses to fund. As Rust explained, when the government places restrictions on

10   the permissible use of Title X funds, it “is not denying a benefit to anyone, but is

11   instead simply insisting that public funds be spent for the purposes for which they

12   were authorized.” 500 U.S. at 196 (emphasis added). “By requiring that the Title

13   X grantee engage in abortion-related activity separately from activity receiving

14   federal funding, Congress has . . . merely refused to fund such activities out of the

15   public fisc, and the Secretary has simply required a certain degree of separation

16   from the Title X project in order to ensure the integrity of the federally funded

17   program.” Id. at 198.

18         In any event, section 1554 expressly applies “[n]otwithstanding any other

19   provision of this Act,” 42 U.S.C. § 18114 (emphasis added)—that is, the ACA.

20   See Pub. L. No. 111-148 (Mar. 23, 2010). Section 1008 of Title X of the PHSA,

21   however, is not part of the ACA. Nor, for that matter, are Sections 1001 and 1006

22   of Title X of the PHSA, which give the Secretary authority to award grants and


     CONSOLIDATED OPPOSITION                  31                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    issue Title X regulations. Had Congress intended section 1554 to extend beyond

2    the ACA, it could have simply specified that section 1554 applies

3    “[n]otwithstanding any other provision of law.”          Indeed, such language is

4    frequently used in American law in general, and in the ACA specifically; 21 times,

5    by the government’s count. See, e.g., 42 U.S.C. § 18032(d)(3)(D)(i). By its own

6    terms, section 1554 does not apply to Title X of the PHSA or its implementing

7    regulations.

8          That reading also comports with common sense. Section 1554’s sub-

9    sections are quite open-ended. Nothing in the statute specifies, for example, what

10   constitutes an “unreasonable barrier[],” “appropriate medical care,” “all relevant

11   information,” or “the ethical standards of health care professionals.” 42 U.S.C.

12   § 18114. And as noted above, there is—as best as the government can tell—

13   nothing in the ACA’s legislative history that sheds light on this provision. Under

14   these circumstances, it is a substantial question whether section 1554 claims are

15   reviewable under the APA at all. See Citizens to Pres. Overton Park, Inc. v. Volpe,

16   401 U.S. 402, 410 (1971) (APA bars judicial review of agency decision where,

17   among other circumstances, “statutes are drawn in such broad terms that in any

18   given case there is no law to apply”) (citation omitted). Even within the ACA,

19   HHS routinely issues regulations placing criteria and limits on what the

20   government will fund, and on what will be covered in ACA programs. Under

21   Plaintiffs’ standardless interpretation of section 1554, it is far from clear that the

22   Government could ever impose any limit on any parameter of a health program—


     CONSOLIDATED OPPOSITION                  32                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    even if the program’s own statute requires it—and how a court could possibly

2    evaluate such challenges by accepting the section’s majestic generalities. Indeed,

3    the government is unaware of any instance when a court invalidated a regulation

4    under section 1554, and Plaintiffs have identified none. In any event, even if

5    section 1554 claims are reviewable, it is inconceivable to imagine that Congress

6    intended to subject the entire U.S. Code to these general and wholly undefined

7    concepts—and that it did so without leaving any meaningful legislative history.

8          Other principles point in the same direction. In addition to the presumption

9    against hiding elephants in mouseholes, “it is a commonplace of statutory

10   construction that the specific governs the general,” Morales v. Trans World

11   Airlines, Inc., 504 U.S. 374, 384 (1992). That is particularly true where Congress

12   has enacted a “comprehensive scheme and has deliberately targeted specific

13   problems with specific solutions.” RadLAX Gateway Hotel, LLC v. Amalgamated

14   Bank, 566 U.S. 639, 645 (2012) (citation omitted). “The general/specific canon

15   is perhaps most frequently applied to statutes in which a general permission or

16   prohibition is contradicted by a specific prohibition or permission.” Id. Under

17   such circumstances, “[t]o eliminate the contradiction, the specific provision is

18   construed as an exception to the general one.” Id. Thus, even if section 1554

19   applied to regulations implementing section 1008 (it does not), even if sections

20   1554 and 1008 were in conflict (they are not), and even if Plaintiffs had preserved

21   this challenge (they have not), section 1008 as interpreted in Rust would prevail

22   over section 1554. Section 1554 is at best a general prohibition of certain types


     CONSOLIDATED OPPOSITION                 33                 U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    of regulations (very broadly described). Section 1008, however, is a much more

2    specific prohibition. It applies to funding of abortion as a method of family

3    planning within the Title X program. And in Rust, the Supreme Court held that

4    section 1008 authorized HHS to adopt regulations materially indistinguishable

5    from the ones challenged here. Section 1554, by contrast, does not speak to

6    abortion or, for that matter, to Title X at all. Plaintiffs are unlikely to succeed on

7    the merits of this claim.

8          C.     Rust Forecloses Plaintiffs’ Title X Claims

9          Plaintiffs’ contention that the Rule violates the requirements in Title X that

10   receipt of services or information funded by Title X services remain “voluntary”

11   is likewise meritless. Wash. Mem. at 26 (citing 42 U.S.C. §§ 300, 300a-5);

12   NFPRHA Mem. at 15-16 (same). Both of the Title X provisions Plaintiffs cite

13   predate Rust, neither mentions abortion, and Rust rejected this argument. Rust

14   acknowledged the general Title X voluntariness principle, 500 U.S. at 178, yet

15   held that the physical separation requirements, as well as the counseling, referral,

16   and advocacy restrictions, reflected a permissible interpretation of the PHSA.

17         Rust aside, Title X services are required to be “voluntary” in the sense that

18   accepting family planning services under the program “shall not be a prerequisite

19   to eligibility for or receipt of any other service or assistance from, or to

20   participation in, any other program of the entity or individual that provided such

21   service or information.” 42 U.S.C. § 300a-5. The Rule specifically abides by this

22   requirement in 42 C.F.R § 59.5(a)(2), which is unchanged from the 2000


     CONSOLIDATED OPPOSITION                  34                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    regulations. The Title X voluntariness principle thus has nothing to do with the

2    issues in this case.

3           Similarly, Washington also argues that the Rule is invalid because it is

4    contrary to Title X’s “central purpose”—in Washington’s view, “to equalize

5    access to comprehensive, evidence-based, voluntary family planning services.”

6    Wash. Mem. at 25. But Title X’s central purpose has not changed since the

7    Supreme Court affirmed materially indistinguishable regulations in Rust and

8    rejected a materially indistinguishable argument.      See 500 U.S. at 185 n.3

9    (rejecting the challengers’ argument based on statements in the legislative history

10   “stressing the importance of supplying both family planning information and a

11   full range of family planning information and of developing a comprehensive and

12   coordinated program”).

13          D.     The Final Rule Is Not Arbitrary and Capricious

14          Much of what remains of Plaintiffs’ case amounts to garden variety

15   arbitrary-and-capricious claims. These arguments face a high hurdle. Agency

16   action must be upheld in the face of such attacks so long as the agency “examine[s]

17   the relevant data and articulate[s] a satisfactory explanation for its action[,]

18   including a rational connection between the facts found and the choice made.”

19   Motor Vehicle Mfrs. Ass’n, Inc. v. State Farm Auto. Ins. Co., 463 U.S. 29, 43

20   (1983) (citation omitted). Under this deferential standard of review, “a court is

21   not to substitute its judgment for that of the agency . . . and should uphold a

22   decision of less than ideal clarity if the agency’s path may be reasonably


     CONSOLIDATED OPPOSITION                 35                 U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    discerned.” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 513-14 (2009)

2    (citations omitted); see also Alaska Oil & Gas Ass’n v. Jewell, 815 F.3d 544, 554

3    (9th Cir. 2016) (“arbitrary and capricious” standard establishes a “high threshold”

4    for setting aside agency action, which is “presumed valid and is upheld if a

5    reasonable basis exists for the decision”). The Final Rule—the major components

6    of which have already been upheld by the Supreme Court—easily satisfies this

7    highly deferential review.

8                 1.     Under Rust, it is Not Arbitrary and Capricious to Set
                         Conditions on Title X Funds that Require Physical Separation
9                        and Restrict Activities that Promote Abortion as a Method of
                         Family Planning
10
           HHS had a simple and compelling basis for promulgating the Final Rule:
11
     to ensure compliance with federal law, and in particular section 1008’s command
12
     that “none of the funds appropriated” for Title X “be used in programs where
13
     abortion is a method of family planning.” See 83 Fed. Reg. at 25,505. HHS reads
14
     this statute, as it did in 1988, to establish “a broad prohibition on funding, directly
15
     or indirectly, activities that treat abortion as a method of family planning.” 84
16
     Fed. Reg. at 7723; see also 53 Fed. Reg. at 2922 (explaining that section 1008
17
     “creates a wall of separation between Title X programs and abortion as a method
18
     of family planning”). Based on that interpretation, HHS determined that the
19
     intervening 2000 regulations are inconsistent with section 1008 to the extent that
20
     they “require referral for abortion as a method of family planning, allow the use
21
     of funds for building infrastructure that could be used for abortion services, and
22

     CONSOLIDATED OPPOSITION                   36                  U.S. DEPARTMENT OF JUSTICE
                                                                          1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                         Washington, DC 20005
                                                                            (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    do not require clear physical separation between Title X activities and abortion-

2    related services.” 84 Fed. Reg. at 7723. HHS thus determined that the Final Rule

3    is necessary to rectify the problems with the 2000 regulations and to properly

4    implement section 1008.

5            The Supreme Court has already approved of this reasoning. In particular,

6    it determined that: (1) Title X authorizes HHS to prohibit abortion “counseling,

7    referral, and advocacy within the Title X project,” Rust, 500 U.S. at 184; (2) Title

8    X authorizes HHS to require physical separation of Title X and non-Title X

9    projects, id. at 188-90; and (3) HHS’s interest in ensuring compliance with its

10   interpretation of section 1008 justified separation and counseling-and-referral

11   requirements materially indistinguishable from those in the Rule, id. at 184-91.

12           The Supreme Court’s rejection of the arbitrary and capricious challenges in

13   Rust is controlling here. In response to comments contending that HHS had not

14   “provided sufficient reasons or evidence to justify the physical and financial

15   separation requirements,” the agency explained that the Supreme Court has

16   already upheld the separation requirements “as a legitimate interpretation of the

17   Congressional mandate in section 1008.” 84 Fed. Reg. at 7764. Similarly, HHS

18   noted that the Court in Rust already considered and endorsed the same restrictions

19   on abortion referrals adopted in the Final Rule. See id. at 7746; see also Rust, 500

20   U.S. at 193. That by itself was sufficient justification. The policy and legal

21   judgment embodied in the Rule is no less permissible or reasonable than it was in

22   1988.


     CONSOLIDATED OPPOSITION                  37                 U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1                 2.     HHS Adequately Justified the Program Integrity, Counseling,
                         and Referral Provisions
2
           Even if Rust were not dispositive here, HHS also detailed the problems of
3
     the 2000 regulations and adequately explained the need to impose anew the
4
     separation, counseling, and referral provisions.
5
           Program Integrity Requirements: HHS observed that allowing Title X
6
     projects to operate in shared spaces with non-Title X activities increases the risk
7
     that Title X and other funds will be commingled, that Title X funds will be used
8
     for prohibited purposes, and that the public will be deprived of the clear statutorily
9
     required assurance that taxpayer dollars are not being used to fund projects where
10
     abortion is a method of family planning. 84 Fed. Reg. at 7764-65. HHS observed
11
     that these concerns are particularly acute because Title X projects use flexible
12
     grants that give considerable “latitude and versatility to grantees on how funds are
13
     used.” 83 Fed. Reg. at 25,508. This flexibility raises the specter of projects using
14
     Title X funds to build infrastructure used to support abortion, which HHS
15
     chronicled. See 84 Fed. Reg. at 7773 (citing report that Title X funds are used to
16
     address “staff-related issues,” for “operational investments,” and towards
17
     “infrastructure and general operations”). In particular, HHS noted that various
18
     comments expressing support for the 2000 regulations themselves showed that, as
19
     a matter of economic reality, those requirements had the effect of indirectly
20
     supporting abortion-related activities.        Id. at 7766 (comments arguing that
21
     separation requirements would “increase the cost for doing business” confirms the
22

     CONSOLIDATED OPPOSITION                   38                 U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    need for the Rule because if “the collocation of a Title X clinic with an abortion

2    clinic permits the abortion clinic to achieve economies of scale, [Title X funds]

3    would be supporting abortion as a method of family planning”). In this context,

4    HHS determined that even using the “strictest accounting and charging of

5    expenses, a shared facility greatly increases the risk of confusion and the

6    likelihood that a violation of the Title X prohibition will occur.” Id. at 7764; cf.

7    Marina Mercy Hosp. v. Harris, 633 F.2d 1301, 1304 (9th Cir. 1980) (“[I]n a

8    program as complex and ripe with potential abuse as Medicare, the Secretary has

9    broad discretion to control excessive costs by adopting general prophylactic

10   rules.”).

11          Moreover, while HHS was not required to submit empirical evidence, it

12   cited a study showing that abortions are increasingly being performed at “sites

13   that focus primarily on contraceptive and family planning services,” i.e., precisely

14   the type of sites that receive Title X funds. See 84 Fed. Reg. at 7765. HHS also

15   pointed to examples of overbilling in the Medicaid program as demonstrating a

16   need for clarity with respect to permissible and impermissible activities. As HHS

17   explained, when abortions are performed at Title X facilities that are not clearly

18   separated, it confuses the public about whether federal funds are being used for

19   services that Title X prohibits—as evidenced by the fact that many commenters

20   apparently assumed that abortion was a permissible method of family planning

21   within the Title X program, see 84 Fed. Reg. at 7729-30—and increases the

22   likelihood that funds will be used for improper purposes. The more abortions that


     CONSOLIDATED OPPOSITION                 39                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    are performed at the type of nonspecialized clinics that often house Title X

2    services, the higher both risks. See id. at 7765 (“The performance of abortions at

3    nonspecialized clinics that also may provide Title X services increases the risk

4    and potential both for confusion and for the co-mingling or misuse of Title X

5    funds.”). Indeed, Plaintiffs’ assertions that the Rule may force abortion clinics to

6    lose Title X funding only justifies the Secretary’s concerns. Compare Adams

7    Decl. ¶ 45 (asserting that the Rule could cause a subrecipient, Eskenazi Health

8    System, “to exit the Title X program”), with id. ¶ 45 (Eskenazi Health System

9    “provides abortions”).

10         Counseling and Referral Restrictions: HHS explained at length how the

11   2000 regulations were in tension with a number of federal conscience protection

12   statutes and, with respect to referral for abortion at least, with section 1008 itself.

13   84 Fed. Reg. at 7746. As to abortion referrals, HHS explained that “[t]he primary

14   focus of Title X remains on preconception family planning methods and services,”

15   and that “[i]n implementing section 1008 . . . the Department has a history of

16   establishing prohibitions on abortion referral, even if at other times it has allowed

17   or required such referrals.” Id. HHS acknowledged that the 2000 regulations

18   “requir[ed] information, counseling and referrals for abortion as a method of

19   family planning in certain cases,” but stated that it “has now reconsidered this

20   issue and believes the approach taken in this final rule is a better interpretation of

21   section 1008.” Id. In reaching this conclusion, HHS reasoned—consistent with

22   Rust—that “it is not necessary for women’s health that the federal government use


     CONSOLIDATED OPPOSITION                   40                  U.S. DEPARTMENT OF JUSTICE
                                                                          1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                         Washington, DC 20005
                                                                            (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    the Title X program to fund abortion referrals, directive abortion counseling, or

2    give to women who seek abortion the names of abortion providers” because such

3    information is available from other sources. 84 Fed. Reg. at 7746. HHS further

4    explained that, consistent with the conscience statutes, it would not require

5    grantees to engage in nondirective pregnancy counseling. It noted that the

6    nondirective provision “did not explicitly require pregnancy counseling, nor [did

7    it] prohibit such counseling from discussing abortion if the counseling is

8    nondirective.” Id. at 7745.

9                  3.    Plaintiffs’ Contrary Arguments Lack Merit

10         Because the Supreme Court in Rust held that the major components of the

11   Rule flowed directly from HHS’s permissible construction of section 1008

12   (which, as discussed above, has not changed since Rust), any challenge to those

13   restrictions is necessarily limited. See Arent v. Shalala, 70 F.3d 610, 616 n.6 (D.C.

14   Cir. 1995) (citing Rust as an example of a situation in which “what is ‘permissible’

15   under Chevron is also reasonable under State Farm”). Plaintiffs nevertheless offer

16   up a welter of arguments for why the Rule is arbitrary and capricious. None is

17   persuasive.

18         a.      Plaintiffs fault HHS for supposedly failing to offer up new evidence

19   to support the Rule. Wash. Mem. at 15; NFPRHA Mem. at 23. But as discussed

20   above, HHS described in detail why its concerns were more than theoretical. In

21   any event, the APA “imposes no general obligation on agencies to produce

22

     CONSOLIDATED OPPOSITION                  41                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    empirical evidence.” Stilwell v. Office of Thrift Supervision, 569 F.3d 514, 519

2    (D.C. Cir. 2009) (Kavanaugh, J.).

3          b.    Plaintiffs also contend that HHS failed to account for supposed

4    reliance interests engendered by the prior policy. Wash. Mem. at 33, 36, 37 n.108

5    (citing Encino Motorcars, 136 S. Ct. 2117, and Fox, 556 U.S. 502); NFPRHA

6    Mem. at 38-39. As a threshold matter, the fact that many people “rely” on a

7    particular program does not mean that every policy affecting that program

8    “engender[s]” the type of “serious reliance interests” that the Supreme Court had

9    in mind in Fox. See Encino Motorcars, 136 S. Ct. at 2126. In any event, Plaintiffs

10   have no legally cognizable reliance interests in the continued receipt of Title X

11   grants under the conditions they prefer. In contrast to the agency action at issue

12   in Encino Motorcars, which concerned private parties’ substantive statutory

13   rights, id. at 2126-27, the challenged regulations here concern discretionary

14   funding decisions. Title X grants are generally available for only one year, 42

15   C.F.R. § 59.8(b), and HHS regulations provide that “[n]either the approval of any

16   application nor the award of any grant commits or obligates the United States in

17   any way to make any additional, supplemental, continuation, or other award with

18   respect to any approved application or portion of an approved application,” id.

19   § 59.8(c). A discretionary funding program cannot create legally cognizable

20   reliance interests—and certainly not beyond the stated duration (generally one

21   year) of a Title X grant. Cf. Janus v. Am. Fed’n of State, Cty., & Mun. Emps.,

22   Council 31, 138 S. Ct. 2448, 2484 (2018) (discounting asserted reliance interests


     CONSOLIDATED OPPOSITION                42                 U.S. DEPARTMENT OF JUSTICE
                                                                      1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                     Washington, DC 20005
                                                                        (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    because the relevant “contract provisions . . . will expire on their own in two years’

2    time”).

3          c.     Invoking the Supreme Court’s decision in Fox, Plaintiffs suggest

4    more broadly that HHS failed to provide “good reason” for the change in policy

5    in the Rule. NFPRHA Mem. at 22-24; see Wash. Mem. at 28-29. But Fox

6    squarely rejected the notion that a “heightened standard” should apply where an

7    agency changes policy, 556 U.S. at 514, and held that “it suffices that the new

8    policy is permissible under the statute, that there are good reasons for it, and that

9    the agency believes it to be better, which the conscious change of course

10   adequately indicates,” id. at 515. HHS plainly satisfied that requirement.

11         Fox went on to explain that a “more detailed justification” is required only

12   when a new policy “rests upon factual findings that contradict those which

13   underlay its prior policy; or when its prior policy has engendered serious reliance

14   interests that must be taken into account.” 556 U.S. at 515. Neither circumstance

15   is present here. As explained, the Rule does not upend any legally cognizable

16   reliance interests. It is also based on HHS’s renewed interpretation of section

17   1008 and, with respect to the program integrity requirements, the need for

18   prophylactic measures to address the risk and the perception that taxpayer dollars

19   will be used to fund will be used to fund abortion—not “factual findings that

20   contradict those which underlay [the] prior policy.”         That policy and legal

21   judgment—a judgment blessed by the Supreme Court—is legitimate even if it

22   differs from the judgment of Plaintiffs and some prior administrations. See Nat’l


     CONSOLIDATED OPPOSITION                  43                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Cable & Telecomm. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981 (2005)

2    (“[T]he agency . . . must consider varying interpretations and the wisdom of its

3    policy on a continuing basis, for example, in response to changed factual

4    circumstances, or a change in administrations.” (internal citation omitted)).

5             d.    Plaintiffs claim that the Rule undermines the provider-patient

6    relationship and requires them to violate ethical standards. Wash. Mem. at 29-32;

7    NFPRHA Mem. at 19-20. But HHS considered and responded to this precise

8    issue:

9             In general, medical ethics obligations require the medical
              professional to share full and accurate information with the patient,
10            in response to her specific medical condition and circumstance.
              Under the terms of this final rule, a physician or APP may provide
11            nondirective pregnancy counseling to pregnant Title X clients on the
              patient’s pregnancy options, including abortion. . . . Within the
12            limits of the Title X statute and this final rule, the physician or APP
              is required to refer for medical emergencies and for conditions for
13            which non-Title X care is medically necessary for the health and
              safety of the mother or child.
14
     84 Fed. Reg. at 7724.
15
              This analysis was not only logical but also consistent with multiple
16
     Supreme Court decisions and other legal authorities. As HHS observed, (i) Rust
17
     upheld similar requirements and HHS “does not believe the Court in Rust upheld
18
     a rule that required the violation of medical ethics, regulations concerning the
19
     practice of medicine, or malpractice liability standards”; (ii) “Federal and State
20
     conscience laws, in place since the early 1970s, have protected the ability of health
21
     care personnel to not assist or refer for abortions in the context of HHS funded or
22

     CONSOLIDATED OPPOSITION                    44                  U.S. DEPARTMENT OF JUSTICE
                                                                           1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                          Washington, DC 20005
                                                                             (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    administered programs (or, under State law, more generally)”; (iii) “in Roe v.

2    Wade, 410 U.S. 113 (1973), the Court favorably quoted [a declaration that n]either

3    physician, hospital, nor hospital personnel shall be required to perform any act

4    violative of personally held moral principles” (quotation marks omitted); and (iv)

5    in National Institute of Family & Life Advocates v. Becerra, 138 S. Ct. 2361

6    (2018), “the Supreme Court upheld conscience objections to making certain

7    statements, despite objections from professional medical organizations that

8    similarly asserted medical ethics standards.” 84 Fed. Reg. at 7748.

9          HHS thus plainly did not ignore the concerns that Plaintiffs raise; it

10   considered them and simply adopted a different view—that the Rule’s

11   requirements, properly understood, are consistent with medical ethics. And again,

12   Rust upheld a nearly identical version of the counseling and referral restrictions

13   that had the same implications. 500 U.S. at 199. In fact, Justice Blackmun argued

14   in dissent in Rust that “the ethical responsibilities of the medical professional

15   demand” that Title X patients be “provide[d] with the full range of information

16   and options regarding their health and reproductive freedom,” including “the

17   abortion option.” Id. at 213-14. His view did not prevail.

18         e.     Plaintiffs contend that the counseling and referral provisions are

19   arbitrary and capricious because they are supposedly inconsistent with guidelines

20   issued by HHS, along with the Centers for Disease Control, in 2014. Wash. Mem.

21   at 32-34; NFPRHA Mem. at 10-11, 19-20. But this is just a rehash of Plaintiffs’

22   challenge to HHS’s departure from its prior policy governing abortion counseling


     CONSOLIDATED OPPOSITION                45                    U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    and referrals. As explained above, HHS was entitled to depart from its previous

2    policy and adopt the position, blessed by the Supreme Court in Rust, that section

3    1008 prohibits abortion referral as a method of family planning and does not

4    require the provision of abortion counseling. See 84 Fed. Reg. at 7716-7717. Just

5    as HHS could permissibly depart from the 2000 regulations, it could adopt a

6    position different from the one espoused in the 2014 guidance based on the

7    reasoned justification discussed above.

8          f.     Plaintiffs also accuse HHS of failing to consider the importance of

9    “medical ethics and patient-focused care,” which Plaintiffs claim will lead to an

10   exodus of providers from the Title X program. Wash. Mem. at 29-32, 39-40;

11   NFPRHA Mem. at 43-44. There are a number of problems with this claim. As

12   previously noted, the Supreme Court has already upheld HHS’s interpretation of

13   section 1008, and HHS has adequately explained that it does not share Plaintiffs’

14   views concerning professional and medical ethics. In any event, HHS considered

15   the effect the Rule would have on Title X patients and concluded that the Rule

16   would “contribute to more clients being served, gaps in service being closed, and

17   improved client care.” 84 Fed. Reg. at 7723. The agency further explained that

18   it “expects that honoring statutory protections of conscience in Title X may

19   increase the number of providers in the program,” id. at 7780, and it pointed to

20   data showing that a substantial number of medical professionals would limit the

21   scope of their practice if conscience protections were not put in place, id. at 7781

22

     CONSOLIDATED OPPOSITION                   46                U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    n.139. After analyzing this issue in detail, HHS concluded that the counseling-

2    and-referral provisions “will result in more Title X applicants.” Id. at 7781.

3          More fundamentally, the very nature of the time-limited and discretionary

4    Title X grant process presupposes that there will be turnover and replacement

5    among grantees. There is thus no basis for rejecting the agency’s conclusion on

6    this point, or for substituting the preferences of a subset of current grantees for the

7    Secretary’s well-reasoned view. Indeed, in highlighting these departure threats,

8    Plaintiffs essentially request that this Court constrain the authority of HHS beyond

9    the limits imposed by Congress, by giving certain grantees veto power over

10   otherwise legally permissible and reasoned policy judgments. That tactic did not

11   work in Rust, and it should not work here either. Cf. Planned Parenthood Amicus

12   Brief at 14 n.45, Rust (No. 89-1391), 1990 WL 10012649 (“Since many providers

13   will not accept Title X funds under the unethical restrictions imposed by the

14   regulations, they will be forced to close or drastically curtail services, depriving

15   poor women of their sole source of family planning services.”).

16         g.     Washington also accuses HHS of failing to consider that the Rule

17   “will force out the subrecipients and clinics comprising the vast majority of

18   Washington’s Title X network,” because of the Rule’s allegedly “unworkable and

19   unnecessary physical separation requirements” and counseling and referral

20   restrictions. Wash. Mem. at 34-38. NFPRHA similarly claims that the Rule “will

21   make it effectively impossible for many . . . providers to stay in the Title X

22   program,” NFPRHA Mem. at 24, and will lead to “provider departures . . . at the


     CONSOLIDATED OPPOSITION                   47                  U.S. DEPARTMENT OF JUSTICE
                                                                          1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                         Washington, DC 20005
                                                                            (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    grantee, subrecipient, and individual clinical level,” id. at 38. HHS, however,

2    considered both of these points. As to the prospect of providers leaving, HHS

3    acknowledged that “such calculations would be purely speculative, and, thus, very

4    difficult to forecast or quantify,” but ultimately concluded that it “does not

5    anticipate that there will be a decrease in the overall number of facilities offering

6    services, since it anticipates other, new entities will apply for funds, or seek to

7    participate as subrecipients, as a result of the final rule.” 84 Fed. Reg. at 7781.

8    And with respect to coordination, HHS explained that “[i]t is not uncommon for

9    people to have different health care providers for different health care needs” and

10   elaborated that “[i]f services and abortion services are separate, it is no more

11   difficult for Title X providers to maintain two electronic records, one for Title X

12   services and another for abortion services, than to keep abortion services and other

13   services separate within the same [electronic medical records (EHR)] system.” Id.

14   at 7767. HHS went on to explain that, because of the “growing interoperability

15   of EHRs and other health IT, it is a simpler matter for one provider to share a

16   patient’s EHR with another provider,” meaning that “any risk associated with

17   mishandling or missing patient data should be minimized.” Id. This analysis was

18   not arbitrary and capricious.

19         h.     NFPRHA further claims that HHS failed to consider the financial

20   costs that the Rule would impose on providers. NFPRHA Mem. at 25-28. Yet,

21   the principle “that a court is not to substitute its judgment for that of the agency”

22   is “especially true when the agency is called upon to weigh the costs and benefits


     CONSOLIDATED OPPOSITION                  48                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    of alternative policies.” Consumer Elecs. Ass’n v. FCC, 347 F.2d 291, 303 (D.C.

2    Cir. 2003). In promulgating the Rule, HHS reasonably relied on the available data

3    and considered concerns identical to those that NFPHRA raises here. See 84 Fed.

4    Reg. at 7781 (pointing to data from the Congressional Research Service, and

5    explaining that commenters “contend that the department underestimated the costs

6    related to the new physical separation requirements, but themselves did not

7    provide sufficient data to estimate these effects across the Title X program”).

8    NFPRHA’s flyspecking of HHS’s analysis gets it nowhere.

9          i.     NFPRHA objects to the inclusion of the instruction in the Rule that

10   Title X providers “[s]hould offer either comprehensive primary health services

11   onsite or have a robust referral linkage with primary health care providers who are

12   in close physical proximity.” NFPRHA Mem. at 29-31 (quoting 42 C.F.R.

13   § 59.5(a)(12)).   According to NFPRHA, because Title X providers already

14   establish referral relationships with primary care providers for their patients, the

15   new subsection “merely confuses and creates an obstacle to Title X family

16   planning clinics.” NFPRHA Mem. at 30. To the extent that NFPRHA’s concern

17   is confusion, applicants can always seek clarity from HHS. See 84 Fed. Reg. at

18   7766 (“The Department welcomes regular interaction with grantees and

19   subrecipients, should they have questions. Project officers are available to help

20   grantees successfully implement the Title X program in compliance with both the

21   statute and the regulation.”). It was also substantively reasonable for HHS to

22   encourage access to primary health care services.         As HHS explained, by


     CONSOLIDATED OPPOSITION                 49                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    encouraging Title X projects to offer either comprehensive primary health care

2    services onsite or have a robust referral linkage with primary health care providers

3    who are in close proximity to the Title X site, the Rule supports other health care

4    goals without limiting access to care. See 84 Fed. Reg. at 7725.

5          NFPRHA’s concern that the Rule will lead to a lack of care in some areas,

6    see NFPRHA Mem. at 29-30, is also unfounded. Section 59.5(a)(1) does not

7    impose an absolute requirement that a project offer either comprehensive primary

8    health services onsite or have linkages to primary health providers in close

9    proximity. See 42 C.F.R. § 59.5(a)(12). It instead reflects Congress’s expectation

10   that “‘Family Planning Services under Title X generally are most effectively

11   provided in a general health setting.’” 84 Fed. Reg. at 7749 (quoting S. Rep. No.

12   63, 94 Cong., 1st Sess. 65-66 (1975), reprinted in 1975 U.S.C.C.A.N. 469, 528).

13   HHS also accounts for the geographic distribution of awards when making grant

14   decisions. See Announcement of the Availability of Funds for Title X Family

15   Planning Services Grants, Notice at 49-50 (explaining that HHS considers “[t]he

16   extent to which the project provides geographic distribution of services”).2

17         j.     NFPRHA also suggests that the Rule will degrade care because it

18   removes the requirement that a Title X project provide “medically approved”

19   family planning methods and allows entities to offer only a single method or a

20         2
                https://www.hhs.gov/opa/sites/default/files/FY2019-FOA-FP-services-
21
     amended.pdf.
22

     CONSOLIDATED OPPOSITION                 50                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    limited number of family planning methods. NFPRHA Mem. at 32-34. But HHS

2    addressed these concerns by explaining that, even if individual service sites might

3    offer a limited number of family planning methods, each Title X project, as a

4    whole, must “provide[] a broad range of family planning methods and services,

5    including contraception and natural family planning.” 84 Fed. Reg. at 7732; see

6    also 42 C.F.R. § 59.5(a)(1) (effective May 3, 2019) (each “project” must “provide

7    a broad range of family planning methods (including contraceptives, natural

8    family planning, and other fertility awareness based methods)”).

9          And with regard to the removal of the “medically” approved requirement

10   in particular, NFPRHA’s complaint is with Congress, not HHS: “When Congress

11   specified what family planning methods and services Title X projects must

12   provide, Congress directed that the methods and services be ‘acceptable and

13   effective’; it did not specify that they be ‘medically approved.’” 84 Fed. Reg. at

14   7732 (quoting 42 U.S.C. § 300(a)). HHS addressed this issue directly, see id. at

15   7732, 7740-41, and explained that the “medically approved” language had not

16   proved workable, see id. at 7732 (explaining practical difficulty of enforcing the

17   “medically approved” requirement). This response was an adequate justification

18   for returning to the text of the statute, which requires that any family planning

19   services be “acceptable and effective,” and which HHS rationally concluded

20   would “sufficiently ensure[]” that Title X clients receive appropriate services. Id.

21   NFPHRA also is in no position to object that other providers might offer family

22   planning methods and services that NFPHRA would not itself offer. The Rule


     CONSOLIDATED OPPOSITION                 51                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    leaves NFPHRA free to decide which methods and services to offer so long as its

2    project grantees meet the statutory and regulatory requirements—primarily, that

3    each project offer a broad range of methods including natural family planning

4    (and, as the Rule specifies, contraception).

5          k.     Finally, NFPRHA claims that the Rule is arbitrary and capricious

6    because it imposes “new, convoluted criteria” regarding how HHS awards Title

7    X grants. NPPRHA Mem. at 34-35. NFPRHA’s complaint appears to be that the

8    Rule requires Title X grant applicants to demonstrate their “affirmative

9    compliance” with the other, substantive requirements of the Rule. See 42 C.F.R.

10   § 59.7(b). As HHS explained, it implemented this additional requirement “to

11   better direct Title X funds for family planning projects, to prevent misuse of funds,

12   and to save taxpayer dollars by only sending qualified applications to the costly

13   and time consuming competitive review committee.” 84 Fed. Reg. at 7754.

14         NFPRHA cannot show how HHS’s approach is anything but reasonable.

15   Section 1006 of the Title X statute specifically provides that the Secretary may

16   issue regulations setting forth criteria by which HHS will award Title X grants

17   and contracts. 42 U.S.C. § 300a-4(a). HHS’s criteria tracks the statute itself,

18   listing and elaborating on the four non-exclusive criteria that Congress provided.

19   42 C.F.R. § 59.7(c)(1)-(4) (effective May 3, 2019). Both the statute and Rule

20   specify that projects shall provide a broad range of family planning methods and

21   services, and shall consider the relative needs of applicants, the capacity to make

22   rapid and effective use of funds, the number of patients to be served, and local


     CONSOLIDATED OPPOSITION                  52                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    need. The Rule also provides that proposals must specify how to meet these and

2    other requirements of the regulations. Title X’s grant application process—before

3    and after this Rule—is a sophisticated one, with funding announcements and grant

4    applications running many pages long, and being subject to a detailed review and

5    scoring system. None of that complexity is new in this Rule, and the preamble to

6    the Rule as well as longstanding agency practice makes it clear that HHS provides

7    applicants with ample guidance during the process. The Title X statute fully

8    authorizes the Secretary to promulgate regulations setting forth grant application

9    criteria. NFPHRA may prefer the previous regulations, but nothing in the APA

10   renders the criteria HHS chose arbitrary or capricious.

11         l.     NFPRHA also takes issue with new review criteria regarding a

12   grantees’ “ability to procure a broad range of diverse subrecipients.” NFPRHA

13   Mem. at 36 (quoting 84 Fed. Reg. at 7754). But it is eminently reasonable for

14   HHS to ask grantees to show how they can expand the impact of federal funds,

15   consistent with Title X’s mandate to provide “a broad range of acceptable and

16   effective family planning methods and services,” 42 U.S.C. § 300(a), and to take

17   into account an applicant’s capacity to make rapid and effective use of grants and

18   contracts, id. § 300(b). NFPRHA’s claim to the contrary is meritless.

19   II.   PLAINTIFFS WILL SUFFER NO IRREPARABLE HARM

20         Showing irreparable harm absent an injunction is “necessary” to obtain

21   such relief. Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1171 n.6 (9th Cir.

22   2011); Winter, 555 U.S. at 19. A party “seeking preliminary relief [must]


     CONSOLIDATED OPPOSITION                53                  U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    demonstrate that irreparable injury is likely in the absence of an injunction.”

2    Winter, 555 U.S. at 22. Plaintiffs cannot carry that burden.

3          A.     Washington

4          Washington’s primary claim of irreparable harm is that the Rule will

5    negatively impact the health of state residents. See Wash. Mem. at 43-44.

6    Because these allegations “do not rise to the level of a concrete, particularized,

7    actual or imminent injury against the state itself, that is independent from alleged

8    harm to private parties,” Oregon v. Legal Servs. Corp., 552 F.3d 965, 972 (9th

9    Cir. 2009), they cannot establish that Washington even has standing, much less

10   that it has satisfied the demanding irreparable injury standard. Although the

11   “doctrine of parens patriae allows a sovereign to bring suit on behalf of its

12   citizens” in certain circumstances, Washington v. Chimei Innolux Corp., 659 F.3d

13   842, 847 (9th Cir. 2011), it is well-established that a state “‘does not have standing

14   as parens patriae to bring an action against the Federal government,’” Sierra

15   Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (quoting Alfred

16   L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 610 n.16

17   (1982)).

18         Washington also alleges irreparable harm to its proprietary interests,

19   namely that, in the event that the Rule leads to Title X providers leaving the

20   program and patients losing access to care, the effects will harm Washington’s

21   “family planning network” and impact the state economically. Wash. Mem. at

22   40-43. Although Washington is a Title X grantee, it administers its statewide


     CONSOLIDATED OPPOSITION                  54                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    program by overseeing a network of 16 subrecipients. See id. at 5. Washington’s

2    alleged injury is, in fact, an alleged injury to its subrecipients (who are not before

3    the Court) rather than to the State itself. Even more, Washington’s predictions

4    depend on a number of uncertain events: (1) Washington’s subrecipients would

5    need to stop providing services, (2) quality of patient care would need to suffer as

6    a result, and (3) Washington would need to bear the costs of any increased

7    healthcare costs as a result. Washington has not shown that this attenuated chain

8    of events is likely to occur.

9            B.   NFPRHA

10           NFPRHA asserts that the Rule will (1) lead to a reduction in Title X

11   providers and services, (2) interfere with the provider-patient relationship, and (3)

12   harm patients and public health. None of these assertions establishes irreparable

13   harm.

14           1.   Impact on Title X Services

15           First, NFPRHA asserts that the Rule will lead some grantees and

16   subrecipients that currently provide Title X services to forgo federal funds rather

17   than comply with the Final Rule. NFPRHA Mem. at 41-42. But this argument

18   rests on the erroneous assumption that the Rule is unlawful; an entity’s choice not

19   to comply with a legal funding condition plainly does not create an irreparable

20   injury. And while NFPRHA also suggests that the providers who choose to

21   remain in the Title X program will “expend scarce resources” to comply with the

22   Rule, NFPRHA Mem. at 42, “ordinary compliance costs are typically insufficient


     CONSOLIDATED OPPOSITION                  55                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    to constitute irreparable harm,” Freedom Holdings, Inc. v. Spitzer, 408 F.3d 112,

2    115 (2d Cir. 2005) (collecting cases). NFPRHA offers no reason why this case

3    should be treated any differently. To the contrary, the “providers” it describes—

4    unlike regulated parties who must absorb significant costs to comply with federal

5    regulations—can simply forgo receiving taxpayer funds if it would be more costly

6    on balance to comply. And if the costs of compliance are less than Title X

7    funding, the providers will come out ahead. Either way, there is no irreparable

8    injury here. See United States v. City of Los Angeles, 595 F.2d 1386, 1391 (9th

9    Cir. 1979) (federal agency actions “cannot be enjoined simply because those

10   actions may require recipients of congressional largesse to expend large amounts

11   of time and [monetary] resources”).

12         2.     Harm to Provider-Patient Relationship

13         Next, NFPRHA claims that the Rule will put providers into a “Hobson’s

14   Choice” between providing “substandard pregnancy counseling” and leaving the

15   Title X program.” But the Rule does no such thing. See 84 Fed. Reg. at 7724

16   (explaining that the counseling and referral requirements are consistent with

17   medical ethics obligations). To the extent providers believe that it is necessary to

18   make abortion referrals, they are free to do so. They simply cannot, consistent

19   with the requirements of Section 1008, do so within a project funded by Title X

20   funds. See Rust, 500 U.S. at 203 (“[A] doctor’s ability to provide, and a woman’s

21   right to receive, information concerning abortion and abortion-related services

22   outside the context of the Title X project remains unfettered.”). And although


     CONSOLIDATED OPPOSITION                 56                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Plaintiffs suggest that the Rule will “harm their reputation[] and goodwill,”

2    NFPRHA Mem. at 41, they do not establish, with concrete examples of particular

3    patients of any named provider plaintiff, that such harm is imminently likely to

4    occur during the pendency of this litigation if an injunction is not entered.

5          3.     Harm to Patients and Public Health

6          Finally, NFPRHA argues that the Rule will “harm—irreparably—Title X

7    patients across the country.” NFPRHA Mem. at 43. In making these allegations,

8    NFPRHA impermissibly “attempts to redirect the focus of the irreparable harm

9    inquiry to third parties,” but “‘[a] plaintiff seeking a preliminary injunction must

10   establish that he is likely to suffer irreparable harm in the absence of preliminary

11   relief.’” Exeltis USA Inc. v. First Databank, Inc., No. 17-cv-04810-HSG, 2017

12   WL 6539909, at *9 (N.D. Cal. Dec. 21, 2017) (quoting Winter, 555 U.S. at 20)

13   (ellipsis omitted). NFPRHA has not done so here.

14         In any event, NFPRHA has not demonstrated that the public health harms

15   it describes are “of such imminence that there is a clear and present need for

16   equitable relief to prevent irreparable harm.” Chaplaincy of Full Gospel Churches

17   v. England, 454 F.3d 290, 297 (D.C. Cir. 2006). But much like Washington’s

18   alleged harms, NFPRHA’s predictions will come to pass only if (1) a significant

19   number of subrecipient providers choose to leave the Title X program rather than

20   comply with the Final Rule; and (2) without such funding, such providers are no

21   longer able to provide health services, NFPRHA Mem. at 44; and (3) as a result,

22   “unintended pregnancy rates [will] rise and other public health consequences [are]


     CONSOLIDATED OPPOSITION                  57                 U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    felt,” id. at 44. And this chain of hypotheticals in turn rests on the unstated

2    assumption that new providers will not fill any gaps if current providers (such as

3    Planned Parenthood) leave the program. As discussed above, HHS concluded the

4    opposite in the Rule, and that determination was not arbitrary and capricious. See

5    also 84 Fed. Reg. at 7756 (concluding that Rule will “expand[] the type and nature

6    of the Title X providers . . . so as to fill gaps and expand family planning

7    services”).

8    III.   THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST
            WEIGH IN FAVOR OF DENYING PLAINTIFFS’ MOTIONS
9
            On the other side of the ledger, the government will “suffer[] a form of
10
     irreparable injury” if it “is enjoined by a court from effectuating statutes enacted
11
     by representatives of its people.” Maryland v. King, 567 U.S. 1301 (2012)
12
     (Roberts, C.J., in chambers) (citation omitted). That is particularly true here, as
13
     the government has a compelling interest in following longstanding federal law
14
     prohibiting the use of Title X funds for programs where abortion is a method of
15
     family planning. See 42 U.S.C. § 300a-6. Granting Plaintiffs their desired
16
     injunction would require HHS to disburse taxpayer dollars in violation of Title X
17
     and would thwart lawful regulations intended to avoid any risk that federal funds
18
     will be used—or perceived to be used—to subsidize abortion, an unquestionably
19
     irreparable injury to both the government and the public more generally.
20
            The need to avoid that harm significantly outweighs any of Plaintiffs’
21
     asserted injuries. At bottom, Plaintiffs simply desire to receive government
22

     CONSOLIDATED OPPOSITION                 58                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    subsidies under the terms and conditions they prefer. But “the government may

2    ‘make a value judgment favoring childbirth over abortion, and . . . implement that

3    judgment by the allocation of public funds,’” by “subsidiz[ing] family planning

4    services which will lead to conception and child birth, and declining to ‘promote

5    or encourage abortion.’”           Rust, 500 U.S. at 192-93 (citation omitted).

6    Accordingly, the balance of equities and public interest make preliminary

7    injunctive relief inappropriate.

8          A preliminary injunction would particularly disserve the public interest

9    given the nature of Plaintiffs’ attacks against the Rule. Rust blessed highly similar

10   regulations and, as discussed at length previously, Plaintiffs’ argument that

11   Congress silently abrogated Rust lacks merit, as discussed above. Necessarily

12   then, most of Plaintiffs’ arguments amount to various assertions that HHS failed

13   to adequately consider particular issues and topics in a rulemaking consisting of

14   over 500,000 comments. Those arguments are wrong, particularly since an

15   agency “need not address every comment” but must only “respond in a reasoned

16   manner to those that raise significant problems.” Reytblatt v. Nuclear Regulatory

17   Comm’n, 105 F.3d 715, 722 (D.C. Cir. 1997). Indeed, failing to respond to

18   comments is not itself a sufficient basis for invalidating federal agency

19   action. Rather, “[t]he failure to respond to comments is significant only insofar

20   as it demonstrates that the agency’s decision was not based on a consideration of

21   the relevant factors.” Thompson v. Clark, 741 F.2d 401, 409 (D.C. Cir.

22   1984). But even if the Court were later to accept some of these arguments, the


     CONSOLIDATED OPPOSITION                   59                 U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    likely remedy would be a remand without vacatur. See Pollinator Stewardship

2    Council v. EPA, 806 F.3d 520, 532 (9th Cir. 2015) (vacatur less appropriate when

3    agency “could adopt the same rule on remand” by “offer[ing] better reasoning” or

4    “by complying with procedural rules”); La. Fed. Land Bank Ass’n, FLCA v. Farm

5    Credit Admin., 336 F.3d 1075, 1085 (D.C. Cir. 2003) (remanding rather than

6    vacating based on the conclusion that it was “not unlikely” that the agency

7    “‘[would] be able to justify a future decision to retain the [r]ule’” (citation

8    omitted)). The Court should not issue a sweeping preliminarily injunction against

9    the Rule’s operation when Plaintiffs would, at most, be entitled to far more limited

10   relief at final judgment.

11   IV.   ANY INJUNCTIVE RELIEF SHOULD BE LIMITED

12         A.     Any Injunctive Relief Should Be Limited To The Plaintiffs

13         At a minimum, any injunction should be no broader than necessary to

14   provide Plaintiffs relief, and should therefore be limited to redressing the injuries

15   of the parties before this Court. As the Supreme Court recently confirmed, any

16   “remedy” ordered by a federal court must “be limited to the inadequacy that

17   produced the injury in fact that the plaintiff has established”; a court’s

18   “constitutionally prescribed role is to vindicate the individual rights of the people

19   appearing before it”; and “[a] plaintiff’s remedy must be tailored to redress the

20   plaintiff’s particular injury.” Gill v. Whitford, 138 S. Ct. 1916, 1921, 1933-34

21   (2018); see Doe v. Shanahan, 917 F.3d 694, 740 (D.C. Cir. 2019) (Williams, J.,

22   concurring in result) (recognizing the implications of Gill for nationwide


     CONSOLIDATED OPPOSITION                  60                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    injunctions). Equitable principles likewise require that an injunction “be no more

2    burdensome to the defendant than necessary to provide complete relief to the

3    plaintiffs.” Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994)

4    (citation omitted); see also Trump v. Hawaii, 138 S. Ct. 2392, 2429 (2018)

5    (Thomas, J., concurring) (noting that nationwide injunctions “are legally and

6    historically dubious”).    These principles apply with even greater force to a

7    preliminary injunction, an equitable tool designed merely to “preserve the relative

8    positions of the parties until a trial on the merits can be held.” Univ. of Tex. v.

9    Camenisch, 451 U.S. 390, 395 (1981); accord Zepeda v. INS, 753 F.2d 719, 728

10   n.1 (9th Cir. 1983).

11         Here, Plaintiffs fail to show that a nationwide injunction is necessary to

12   redress their alleged injuries. Indeed, leading up to the Supreme Court’s decision

13   in Rust, every district court to enjoin the 1988 regulations limited that relief to the

14   parties before it. See W. Va. Ass’n of Cmty. Health Centers, Inc. v. Sullivan, 737

15   F. Supp. 929, 956-57 (S.D.W. Va. 1990); Planned Parenthood Fed’n of Am. v.

16   Bowen, 687 F. Supp. 540, 544 (D. Colo. 1988); Massachusetts v. Bowen, 679 F.

17   Supp. 137, 148 (D. Mass. 1988). Plaintiffs provide no tenable reason why the

18   Rule should be treated differently from how courts proceeded before.

19         To start, Plaintiffs’ decision to bring APA claims does not necessitate a

20   nationwide remedy. See, e.g., California v. Azar, 911 F.3d 558, 582-84 (9th Cir.

21   2018) (vacating nationwide scope of injunction in facial challenge under the

22   APA); Los Angeles Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 664-65 (9th


     CONSOLIDATED OPPOSITION                   61                  U.S. DEPARTMENT OF JUSTICE
                                                                          1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                         Washington, DC 20005
                                                                            (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Cir. 2011) (same). A court “do[es] not lightly assume that Congress has intended

2    to depart from established principles” regarding equitable discretion, Weinberger

3    v. Romero-Barcelo, 456 U.S. 305, 313 (1982), and the APA’s general instruction

4    that unlawful agency action “shall” be “set aside,” 5 U.S.C. § 706(2), is

5    insufficient to mandate such a departure. Indeed, the Supreme Court held that not

6    even a provision directing that an injunction “shall be granted” was sufficient to

7    displace traditional principles of equitable discretion, Hecht Co. v. Bowles, 321

8    U.S. 321, 328-30 (1944), and Congress is presumed to have been aware of that

9    holding when it enacted the APA two years later. In fact, the APA confirms that,

10   absent a special review statute, “[t]he form of proceeding for judicial review” is

11   simply the traditional “form[s] of legal action, including actions for declaratory

12   judgments or writs of prohibitory or mandatory injunction,” 5 U.S.C. § 703, and

13   that the statutory right of review does not affect “the power or duty of the court to

14   . . . deny relief on any . . . appropriate legal or equitable ground,” id. § 702(1). The

15   Supreme Court therefore has confirmed that, even in an APA case, “equitable

16   defenses may be interposed.” Abbott Labs. v. Gardner, 387 U.S. 136, 155 (1967).

17   Accordingly, the Court should construe the “set aside” language in Section 706(2)

18   as applying only to the named Plaintiffs, especially as no federal court had issued

19   a nationwide injunction before Congress’s enactment of the APA in 1946, nor

20   would do so for more than fifteen years thereafter, see Hawaii, 138 S. Ct. at 2426

21   (Thomas, J., concurring).

22

     CONSOLIDATED OPPOSITION                   62                   U.S. DEPARTMENT OF JUSTICE
                                                                           1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                          Washington, DC 20005
                                                                             (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1          Nor does the Rule’s “nationwide” impact require a nationwide injunction.

2    NFPRHA Mem. 44. The Supreme Court recently explained that under Article III,

3    the proper remedy in a constitutional vote-dilution challenge brought by an

4    individual voter entailed “revising only such districts as are necessary to reshape

5    the voter’s district” rather than “restructuring all of the State’s legislative

6    districts[,]” notwithstanding that the alleged gerrymandering was “statewide in

7    nature” rather than limited to each plaintiff’s particular district. Gill, 138 S. Ct. at

8    1920, 1930-31. Likewise, the Ninth Circuit recently vacated the nationwide scope

9    of an injunction against particular interim final rules, even though “the agencies’

10   own regulatory impact analysis” estimated that the rules would affect between

11   “31,700 and 120,000 women nationwide.” California, 911 F.3d at 572 (emphasis

12   added). These holdings confirm that it is the scope of the plaintiff’s injury and

13   not the defendant’s policy that governs the permissible breadth of an injunction

14   under Article III.

15         Likewise, that NFPRHA “represents Title X funding recipients in all states

16   and two territories” makes no difference. NFPRHA Mem. at 44. That Plaintiffs

17   are geographically dispersed is no basis for enjoining the Rule’s application to

18   non-parties. For example, one of the district courts that enjoined the 1988

19   regulations acknowledged that the plaintiffs before it included “national

20   organizations” that “represent[ed] nearly 75% of Title X recipients and 285

21   subgrantees across the country,” but nevertheless limited its injunction to “the

22   plaintiffs in this action.” Massachusetts, 679 F. Supp. at 148. Likewise, the Ninth


     CONSOLIDATED OPPOSITION                   63                   U.S. DEPARTMENT OF JUSTICE
                                                                           1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                          Washington, DC 20005
                                                                             (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Circuit recently vacated the nationwide scope of an injunction, even though the

2    plaintiffs were five states located in many federal judicial circuits. California,

3    911 F.3d at 568 (plaintiffs were “California, Delaware, Maryland, New York, and

4    Virginia”).

5          Finally, the structure of the Title X program does not support entry of a

6    nationwide injunction. See Wash. Mem. at 45; NFPRHA Mem. at 43. Contrary

7    to Plaintiffs’ suggestion, a nationwide injunction is not necessary to “ensure an

8    even playing field.” Wash. Mem. at 45 (citing City of L.A. v. Sessions, 293 F.

9    Supp. 3d 1087, 1100-01 (C.D. Cal. 2018)); NFPRHA Mem. at 43 (same). Title X

10   funds are allocated on a state-by-state basis, so any effect of the Rule on funding

11   in other states would have no impact on Washington. See HHS, Announcement

12   of Anticipated Availability of Funds for Family Planning Services Grants 13-14

13   (Feb. 23, 2018).3

14         Nationwide relief would be particularly harmful here given that three other

15   district courts in California, Maine, and Oregon are currently considering similar

16   challenges. If the government prevails in all three other jurisdictions, a nationwide

17   injunction would render those victories meaningless as a practical matter. It

18   would also preclude appellate courts from testing Plaintiffs’ factual assertions

19   against the Rule’s operation in other jurisdictions. For example, in Rust itself, the

20
           3
21                 https://www.hhs.gov/opa/sites/default/files/FY18-Title-X-Services-

22   FOA-Final-Signed.pdf.

     CONSOLIDATED OPPOSITION                  64                  U.S. DEPARTMENT OF JUSTICE
                                                                         1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                        Washington, DC 20005
                                                                           (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    claim that the separation requirements in the 1988 regulations would “be applied

2    in an arbitrary manner” was refuted by the fact that in the states where those

3    regulations “ha[d] been implemented,” there had been “no issues of compliance.”

4    Br. for Resp’t at 45 n.51, Rust (No. 89-1391), 1990 WL 10012655 (U.S. Sept. 7,

5    1990); see also California, 911 F.3d at 583 (“The Supreme Court has repeatedly

6    emphasized that nationwide injunctions have detrimental consequences to the

7    development of law and deprive appellate courts of a wider range of

8    perspectives.”).   In addition, other states—especially those that have taken

9    measures to ensure that their own funds are not used to subsidize family planning

10   through abortion—have welcomed the Rule. See ECF No. 43-1 (amicus curiae

11   brief of fourteen states in support of the Rule); see also, e.g., Planned Parenthood

12   of Greater Ohio v. Hodges, 917 F.3d 908, 910 (6th Cir. 2019) (en banc)

13   (upholding Ohio law prohibiting state health department from funding

14   organizations that “[p]erform nontherapeutic abortions”). There is no reason why

15   Plaintiffs’ views on abortion funding should govern the rest of the country. See

16   California, 911 F.3d at 583 (“The detrimental consequences of a nationwide

17   injunction are not limited to their effects on judicial decisionmaking. There are

18   also the equities of non-parties who are deprived the right to litigate in other

19   forums.”).

20

21

22

     CONSOLIDATED OPPOSITION                 65                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1          B.     Any Injunctive Relief Should Be Limited To Particular
                  Provisions
2
           Similarly, should the Court decide to enjoin any portion of the Rule, the
3
     Court should allow the remainder to go into effect. In determining whether
4
     severance is appropriate, courts look to both the agency’s intent and whether the
5
     regulation can function sensibly without the excised provision(s). MD/DC/DE
6
     Broads. Ass’n v. FCC, 236 F.3d 13, 22 (D.C. Cir. 2001).
7
           Here, HHS’s intent is clear: the Rule provides that “[t]o the extent a court
8
     may enjoin any part of the rule, the Department intends that other provisions or
9
     parts of provisions should remain in effect.” 84 Fed. Reg. at 7725. Nor is there
10
     any functional reason why the entire Rule must fall if the Court agrees with
11
     Plaintiffs’ attacks on particular provisions. The program integrity requirements
12
     can function without the referral requirements (and vice versa). And there is
13
     certainly no logical basis for enjoining the entire Rule if the Court agrees with
14
     some of Plaintiffs’ various challenges to more ancillary provisions (e.g., the
15
     “medically approved” requirement). None of these provisions should be enjoined,
16
     but there is no compelling justification for extending any injunctive relief beyond
17
     any particular offending provision(s).
18
           Finally, Washington argues in passing that if the Court does not enjoin the
19
     Rule, it should stay its effective date pursuant to 5 U.S.C. § 705. See Wash. Mem.
20
     at 45. As Washington correctly notes, courts considering requests for such relief
21
     apply the same test as when considering a request for a preliminary injunction.
22

     CONSOLIDATED OPPOSITION                  66                U.S. DEPARTMENT OF JUSTICE
                                                                       1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                      Washington, DC 20005
                                                                         (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1    Plaintiffs have not satisfied that standard. And even if they had, as discussed in

2    this section, nationwide relief would not be appropriate.

3                                    CONCLUSION

4          Accordingly, Plaintiffs’ motions for preliminary injunction should be

5    denied.

6
7

8

9
10

11

12
13

14

15
16

17

18

19

20

21

22

     CONSOLIDATED OPPOSITION                 67                  U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                       Washington, DC 20005
                                                                          (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
1                          DECLARATION OF SERVICE

2           I hereby declare that on this day I caused the foregoing document to be

3    electronically filed with the Clerk of the Court using the Court’s CM/ECF

4    System which will send notification of such filing to the attorneys for all

5    parties.

6    DATED this 12th day of April, 2019, at Washington, D.C.
7
                                          /s/ Bradley P. Humphreys
8                                         BRADLEY P. HUMPHREYS
                                          D.C. Bar No. 988057
9
10

11

12
13

14

15
16

17

18

19

20

21

22

     CONSOLIDATED OPPOSITION                68                 U.S. DEPARTMENT OF JUSTICE
                                                                      1100 L Street, N.W.
     TO PLAINTIFFS’ MOTIONS FOR                                     Washington, DC 20005
                                                                        (202) 305-0878
     PRELIMINARY INJUNCTION
     NO. 1:19-CV-3040-SAB
